ACCEPTED
                                                                                    08-21-00145-CV
                                                                        EIGHTH COURT OF APPEALS
                               08-21-00145-CV                                      EL PASO, TEXAS
                                                                                  11/2/2021 2:51 PM
                                                                             ELIZABETH G. FLORES
                                                                                             CLERK

                           NO. 08-21-00145-CV

                                                                 FILED IN
                IN THE EIGHTH COURT OF APPEALS8th COURT OF APPEALS
                                                  EL PASO, TEXAS
                         EL PASO, TEXAS
                                                           11/2/2021 2:51:42 PM
                                                           ELIZABETH G. FLORES
                                                                   Clerk
               SCHNEIDER ELECTRIC USA, INC. d/b/a
                    SCHNEIDER ELECTRIC,
                                    Appellant

                                     v.

                           MARIA RAMIREZ,
                                        Appellee

           On Appeal from the 327th District Court, El Paso, Texas
                        Cause No. 2019DCV3145
                     Judge Linda Yee Chew, presiding

                    APPELLANT’S OPENING BRIEF


Andrew M. Gould                        Noemi Lopez
Texas State Bar No. 00792541           Texas State Bar No. 24078881
andrew.gould@wickphillips.com          nlopez@raylaw.com
Molly M. Jones
Texas State Bar No. 24100271           RAY, PEÑA, MCCHRISTIAN, PC
molly.jones@wickphillips.com           5822 Cromo Drive
Dana M. Hilzendager                    El Paso, Texas 79912
Texas State Bar No. 24106099           Telephone: 915.832.7243
dana.hilzendager@wickphillips.com      Facsimile: 915.832.7333

WICK PHILLIPS GOULD &                  ATTORNEYS FOR APPELLANT
MARTIN, LLP                            SCHNEIDER ELECTRIC USA, INC.
3131 McKinney Avenue, Suite 500        d/b/a SCHNEIDER ELECTRIC
Dallas, Texas 75204
Telephone: 214.692.6200
Facsimile: 214.692.6255
                 IDENTITY OF PARTIES AND COUNSEL

Appellant:                               Counsel for Appellant:

Schneider Electric USA, Inc. d/b/a       Andrew M. Gould
Schneider Electric                       Molly M. Jones
                                         Dana M. Hilzendager
                                         WICK PHILLIPS GOULD &
                                         MARTIN, LLP
                                         3131 McKinney Avenue, Suite 500
                                         Dallas, Texas 75204

                                         Noemi Lopez
                                         RAY, PEÑA, MCCHRISTIAN, PC
                                         5822 Cromo Drive
                                         El Paso, Texas 79912


Appellee:                                Counsel for Appellee:

Maria Ramirez                            Enrique Chavez, Jr.
                                         Michael R. Anderson
                                         Christine A. Chavez
                                         CHAVEZ LAW FIRM
                                         2101 Stanton Street
                                         El Paso, Texas 79902


Defendant (Trial Court):                 Counsel for Aerotek, Inc. (Trial
                                         Court):
Aerotek, Inc.
                                         Christine E. Reinhard
                                         Dylan A. Farmer
                                         SCHMOYER REINHARD LLP
                                         8000 IH 10 West, Suite 1600
                                         San Antonio, Texas 78230




                                     i
                                         TABLE OF CONTENTS


IDENTITY OF PARTIES AND COUNSEL ............................................................ i

TABLE OF CONTENTS .......................................................................................... ii

INDEX OF AUTHORITIES.................................................................................... iii

STATEMENT OF THE CASE ..................................................................................1

STATEMENT REGARDING ORAL ARGUMENT ...............................................2

ISSUES PRESENTED...............................................................................................3

STATEMENT OF FACTS ........................................................................................4

SUMMARY OF THE ARGUMENT ........................................................................6

ARGUMENT ............................................................................................................ 7

CONCLUSION AND PRAYER .............................................................................12

APPENDIX ..............................................................................................................13

CERTIFICATE OF SERVICE ................................................................................15

CERTIFICATE OF COMPLIANCE .......................................................................16




                                                           ii
                                     INDEX OF AUTHORITIES

                                                                                                           Page(s)

Cases

Burton v. Freescale Semiconductor, Inc.,
  798 F.3d 222 (5th Cir. 2015) ....................................................................... passim

City of LaPorte v. Barfield,
  898 S.W.2d 288 (Tex. 1995) ..............................................................................8, 9

Garza v. Exel Logistics, Inc.,
  161 S.W.3d 473 (Tex. 2005) ........................................................................... 9, 10

Mexican Ry. Co. v. Bouchet,
 963 S.W.2d 52 (Tex. 1998) .......................................................................... passim

Nanez v. Swift Transportation Corp.,
  No. EP-07-CV-361-PRM, 2009 WL 10700191 (W.D. Tex. June 5, 2009) ..........8

Wingfoot Enterprises v. Alvarado,
  111 S.W.3d 134 (Tex. 2003) ........................................................................... 7, 10

Statutes

Tex. Lab. C. § 405.001...........................................................................................1, 7
Tex. Lab. C. § 406.002...............................................................................................7
Tex. Lab. C. § 408.001.............................................................................................10
Tex. Rev. Civ. Stat. art. 8307c ...................................................................................8

Rules

Tex. R. App. P. 28.3(e)(1) ........................................................................................ ii
Tex. R. App. P. 9.4(i)(B) .........................................................................................16




                                                         iii
                     STATEMENT OF THE CASE

Nature of the Case   Appellee/Plaintiff Maria Ramirez (“Ramirez”) brought a

                     workers’ compensation discrimination claim under Texas

                     Labor Code Section 451.001 (“Section 451”) against

                     Appellant/Defendant    Schneider    Electric   USA,    Inc.

                     (“Schneider Electric”). (CR 47.)

Course of            Schneider Electric moved for summary judgment on the
Proceeding
                     Section 451 claim solely on grounds that it did not provide

                     Ramirez with workers’ compensation benefits and,

                     therefore, it could not be liable to her. (CR 85-104; Appx.

                     Tab 2.) The trial court denied the motion but allowed

                     Schneider Electric to seek a permissive appeal of the

                     threshold issue. (CR 1035-37; Appx. Tab 1.) This Court

                     granted the Petition for Permissive Appeal.

Trial Court Order    Amended Order on Motions for Summary Judgment and
on Appeal
                     Order Granting Schneider Electric’s Motion for Permission

                     to Appeal (id.)




                                       1
              STATEMENT REGARDING ORAL ARGUMENT

      Schneider Electric does not request oral argument in this appeal, unless a

panel of Justices assigned to this matter believes it would assist in providing a more

complete understanding of the legal arguments presented in this appeal.




                                          2
                            ISSUES PRESENTED

      Whether Schneider Electric can be liable for Section 451 workers’

compensation discrimination to a temporary worker on assignment who pursued

workers’ compensation benefits through her staffing agency employer and who was

not covered by Schneider Electric’s workers’ compensation coverage?




                                       3
                              STATEMENT OF FACTS

       Schneider Electric maintains a manufacturing facility in El Paso, Texas and

contracts with staffing companies to supplement its workforce with temporary

personnel. (CR 104; Appx. 2C.) Aerotek, Inc. (“Aerotek”), a staffing company,

employed Ramirez and assigned her to provide temporary services at Schneider

Electric’s El Paso facility. (CR 102; Appx. 2B.) Aerotek provides its employees,

including Ramirez, with workers’ compensation coverage. (Id.) Schneider Electric

provides such coverage to its own employees, but not to temporary staff, like

Ramirez. (CR 104; Appx. Tab 2C.)

       Ramirez filed a workers’ compensation claim with Aerotek during her

temporary work assignment at Schneider Electric. (CR 102; Appx. 2B.) Due to a

serious safety infraction, Ramirez’s assignment to Schneider Electric ended. (CR

104; Appx. Tab 2C.) Ramirez then brought claims for workers’ compensation

discrimination under Section 451 against Schneider Electric and Aerotek.1 (CR 47.)

The trial court dismissed the claim against Aerotek. (CR 1035-37; Appx. Tab 1.)

       Schneider Electric sought summary judgment on the Section 451 claim,

contending it could not be liable to Ramirez under Section 451 since it did not

provide her workers’ compensation coverage. (CR 85-104; Appx. Tab 2.) The trial


1
  Ramirez also filed other claims against Aerotek and Schneider Electric. (CR 39-53.) Aerotek
removed the case to the U.S. District Court for the Western District of Texas, but Ramirez’s
Section 451 claims were severed and remanded back to state court. (CR 26-84.)


                                             4
court denied Schneider Electric’s motion. (CR 1035-37; Appx. Tab 1.) The trial

court, however, permitted Schneider Electric to seek an appeal because the question

of its liability under Section 451 to Ramirez—the sole remaining claim in the case—

was a threshold, case-dispositive issue. (Id.) Schneider Electric filed a Petition in

this Court for Permissive Appeal, and the Court granted the Petition. See September

24, 2021 Order.




                                         5
                      SUMMARY OF THE ARGUMENT

      The trial court erred in denying summary judgment in Schneider Electric’s

favor. Schneider Electric cannot be liable to Ramirez under Section 451 as a matter

of law because it did not provide workers’ compensation coverage to her. Mexican

Ry. Co. v. Bouchet, 963 S.W.2d 52, 56 (Tex. 1998) (non-subscribers to workers’

compensation cannot be liable under Section 451 to an injured worker); Burton v.

Freescale Semiconductor, Inc., 798 F.3d 222, 241-43 (5th Cir. 2015). For this

reason, the trial court’s order denying summary judgment should be reversed and

Ramirez’s Section 451 claim against Schneider Electric should be dismissed with

prejudice.




                                        6
                                  ARGUMENT

       Schneider Electric has no liability to Ramirez under the anti-discrimination

provisions of the Texas Workers’ Compensation Act (the “Act”) set forth in Section

451 because it does not provide her workers’ compensation coverage under the Act.

      The Act generally provides for various benefits to workers and companies

when a company obtains workers’ compensation coverage. Though Texas

encourages employers to elect coverage under the Act, most Texas employers are

not required to provide coverage. Tex. Lab. C. § 406.002; Burton v. Freescale

Semiconductor, Inc., 798 F.3d 222, 241-43 (5th Cir. 2015) (citing Wingfoot

Enterprises v. Alvarado, 111 S.W.3d 134, 142 (Tex. 2003)). Those who carry

workers’ compensation coverage are called “subscribers,” and those who do not are

called “non-subscribers.” See generally, Tex. Mexican Ry. Co. v. Bouchet, 963

S.W.2d 52 (Tex. 1998).

      Section 451 of the Act forbids retaliation against employees for filing a

workers’ compensation claim. It provides, in relevant part:

      A person may not discharge or in any other manner discriminate against
      an employee because the employee has … filed a workers’
      compensation claim in good faith ….

Tex. Lab. C. § 405.001(1). The Texas Supreme Court determined in Bouchet that

the Act’s anti-retaliation provision does not apply to non-subscribers. 963 S.W.2d at

56. The court concluded that the word “person” in Section 451 means “subscriber”



                                         7
because the anti-retaliation provision was intended to protect individuals who bring

workers’ compensation claims. And “there can be no doubt that only employees of

subscribers to the Act can bring workers’ compensation claims … [and, thus] only

subscribers can be subject to [Section 451] claims.”2 Id. (emphasis added).

       Workers cannot bring Section 451 claims against workers’ compensation non-

subscribers,3 and according to the Fifth Circuit in Burton v. Freescale

Semiconductor, Inc., that conclusion is the same if a company is a non-subscriber as

to all workers (as in Bouchet) or if the company is a non-subscriber as to the plaintiff

(as here and in Burton). 798 F.3d 222, 241-43 (5th Cir. 2015). Indeed, logic dictates

that an entity without an interest in the workers’ compensation claim has no incentive

to retaliate against someone for filing a claim. “Forbidding retaliation against an

employee for seeking monetary benefits under the [Act] presupposes that the

employer provides the employee’s workers’ compensation benefits and therefore has

some stake in the claim.” Id. at 241 (citing Bouchet, 963 S.W.2d at 56 and City of

LaPorte v. Barfield, 898 S.W.2d 288, 293 (Tex. 1995)).

       Burton’s analysis of Texas Supreme Court precedent is compelling. There, a

staffing company, Manpower, employed plaintiff and temporarily assigned her to


2
 963 S.W.2d at 56-57. Bouchet analyzed the language of Tex. Rev. Civ. Stat. art. 8307c, which
was later re-codified as Section 451. The court found that the same result would be reached under
Section 451.
3
 See also Nanez v. Swift Transportation Corp., No. EP-07-CV-361-PRM, 2009 WL 10700191, at
*3 (W.D. Tex. June 5, 2009) (dismissing plaintiff’s Section 451 claim against non-subscriber).


                                               8
Freescale. Id. at 225. Like Aerotek, Ramirez, and Schneider Electric here,

Manpower provided workers’ compensation coverage to plaintiff and other

temporary workers, and Freescale provided such coverage to its permanent

employees. Id. at 242. Following a workplace injury, plaintiff filed a workers’

compensation claim with Manpower; her assignment to Freescale ended soon after.

Id. at 225-26. Plaintiff brought a Section 451 claim against Freescale, even though

Manpower provided her workers’ compensation coverage. The Fifth Circuit held

that plaintiff could not maintain a Section 451 claim against Freescale for several

reasons.4 Id. at 243.

       First, the Fifth Circuit noted that the Texas Supreme Court has been

unequivocal that non-subscribers are not subject to Section 451 retaliation claims.

Id. at 242 (citing Bouchet, 963 S.W.2d at 56 and City of LaPorte, 898 S.W.2d at

293). Second, it found that Freescale’s provision of workers’ compensation coverage

to its permanent employees was insufficient to impose liability as to plaintiff, finding

instead that it must provide coverage to the plaintiff to be liable under Section 451.

Burton, 798 F.3d at 242. It did so by relying on rationale from Garza v. Exel



4
  In analyzing the plaintiff’s Section 451 claim in Burton, the Fifth Circuit assumed that Manpower
and Freescale were “co-employers” under the Act, in part because earlier in the opinion, the Court
had found that the entities were “joint employers” under the Americans with Disabilities Act. Id.
at 242, n. 21. However, the Fifth Circuit also determined that the co-employer relationship was
irrelevant to the Section 451 claim: “since Freescale is not the ‘subscriber’ responsible for
Burton’s workers’ compensation coverage, the question of employment is beside the point.” Id.
(citing Bouchet, 963 S.W.2d at 56) (emphasis added).


                                                9
Logistics, Inc., 161 S.W.3d 473, 476 (Tex. 2005) and its discussion of the term

“employer” in a separate section of the Act.5 Garza explained that, under the Act, it

is not enough for a company to be an “employer” generally, but that it must have an

employer-employee relationship with the plaintiff. Id. at Burton, 798 F.3d at 242.

Relying on that same reasoning, the Burton court explained that it is not enough for

a defendant to be a subscriber generally but that it is the subscriber relationship with

the plaintiff that is controlling. Burton, 798 F.3d at 242.

       Finally, the Fifth Circuit found that treating a workers’ compensation

subscriber less favorably than a non-subscriber undermines the purpose and intent

of the Act. Id. at 243 (citing Wingfoot, 111 S.W.3d at 142). There can be no dispute,

for example, that if Schneider Electric did not subscribe to workers’ compensation

at all, Ramirez would have no Section 451 claim against it. Bouchet, 963 S.W.2d at

56. Therefore, imposing liability upon Schneider Electric because it provides

workers’ compensation to its permanent workforce would fly in the face of the Act’s

goal of encouraging coverage. Burton, 798 F.3d at 243 (citing Wingfoot, 111 S.W.3d

at 142).6 In the end, the Fifth Circuit determined that imposing liability on an entity



5
  Garza examines a different provision of the Act, Tex. Lab. C. § 408.001, known as the exclusive
remedy provision, that—unlike Section 451—uses the terms “employer.”
6
  “Under [plaintiff’s] approach, despite having no stake in [plaintiff’s] workers’ compensation
claim,” [defendant] would be subject to liability because it made the unrelated and legislatively
‘encourage[d]’ decision to provide coverage for its permanent employees.” Burton, 798 F.3d at
243 (citing Wingfoot, 111 S.W.3d at 142).


                                               10
like Schneider Electric, was “purposeless and cuts against ‘the Act’s decided bias in

favor of employers electing to provide coverage for their employees.’” Id.

      Like Burton, this Court should find that an entity must provide workers’

compensation coverage to the plaintiff to be liable to her under Section 451. Nothing

in Section 451, nor any Supreme Court precedent interpreting the statute, suggests

otherwise. Therefore, the trial court erred in denying Schneider Electric’s Motion

for Summary Judgment. The trial court’s decision should be reversed, and judgment

rendered in Schneider Electric’s favor, dismissing Ramirez’s Section 451 claim with

prejudice.




                                         11
                         CONCLUSION AND PRAYER

      Schneider Electric respectfully requests that the Court reverse the trial court’s

denial of Schneider Electric’s Motion for Summary Judgment and render judgment

for Schneider Electric, dismissing Ramirez’s Section 451 claim against Schneider

Electric with prejudice. Schneider Electric further requests any other relief to which

it may be entitled.




                                          12
                              APPENDIX

Tab 1:      Amended Order on Motions for Summary Judgment and Order
            Granting Schneider Electric’s Motion for Permission to Appeal
            signed on August 10, 2021

Tab 2:      Defendant Schneider Electric USA, Inc.’s Electric’s Motion for
            Summary Judgment filed September 4, 2020 (“Schneider Electric’s
            Summary Judgment Motion”)

  Tab 2A:   Excerpts of the February 28, 2020 Deposition of Maria Ramirez

            (Ex. A to Schneider Electric’s Summary Judgment Motion)

  Tab 2B:   Declaration of Jason Volker, Director of Financial Operations for
            Aerotek, signed September 2, 2020

            (Ex. B to Schneider Electric’s Summary Judgment Motion)

  Tab 2C:   Declaration of Ben Diaz, Human Resources Manager for Schneider
            Electric, signed August 25, 2020

            (Ex. C to Schneider Electric’s Summary Judgment Motion)

Tab 3:      Plaintiff’s Response to Defendant Schneider Electric USA, Inc.’s
            Motion for Summary Judgment filed November 30, 2020 (excluding
            exhibits)

Tab 4:      Schneider Electric’s Reply in Support of its Motion for Summary
            Judgment filed December 1, 2020




                                    13
Dated: November 2, 2021   Respectfully submitted,


                          /s/ Andrew M. Gould
                          Andrew M. Gould
                          Texas State Bar No. 00792541
                          andrew.gould@wickphillips.com
                          Molly M. Jones
                          Texas State Bar No. 24100271
                          molly.jones@wickphillips.com
                          Dana M. Hilzendager
                          Texas State Bar No. 24106099
                          dana.hilzendager@wickphillips.com

                          WICK PHILLIPS GOULD & MARTIN,
                          LLP
                          3131 McKinney Avenue, Suite 500
                          Dallas, Texas 75204
                          Telephone: 214.692.6200
                          Facsimile: 214.692.6255

                          and

                          Noemi Lopez
                          Texas State Bar No. 24078881
                          nlopez@raylaw.com

                          RAY, PEÑA, MCCHRISTIAN, PC
                          5822 Cromo Drive
                          El Paso, Texas 79912
                          Telephone: 915.832.7243
                          Facsimile: 915.832.7333

                          ATTORNEY FOR APPELLANT
                          SCHNEIDER ELECTRIC USA, INC.
                          d/b/a SCHNEIDER ELECTRIC




                            14
                         CERTIFICATE OF SERVICE

      I hereby certify that on November 2, 2021 a true and correct copy of this brief,

including any and all attachments, was served via electronic service through

eFile.TXCourts.gov on all parties through counsel of record, listed below:


Enrique Chavez, Jr.                        Christine E. Reinhard
enriquechavezjr@chavezlawpc.com            creinhard@sr-llp.com
Michael R. Anderson                        Dylan A. Farmer
manderson@chavezlawpc.com                  dfarmer@sr-llp.com
Christine A. Chavez                        SCHMOYER REINHARD LLP
cachavez@chavezlawpc.com                   8000 IH 10 West, Suite 1600
CHAVEZ LAW FIRM                            San Antonio, Texas 78230
2101 Stanton Street                        Telephone: 210.447.8033
El Paso, Texas 79902                       Facsimile: 210.447.8036
Telephone: 915.351.7772
Facsimile: 915.351.7773

ATTORNEYS FOR APPELLEE                     ATTORNEYS FOR DEFENDANT
MARIA RAMIREZ                              (TRIAL COURT)
                                           AEROTEK, INC.


                                       /s/Andrew M. Gould
                                       Andrew M. Gould




                                         15
                     CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing response is in compliance with Texas Rule

of Appellate Procedure 9.4(i)(B) because it contains 1,880 words and has been

prepared in a proportionally spaced typeface using Microsoft Word in 14-point

Times New Roman font for text and 12-point Times New Roman for footnotes,

which meets the typeface requirements.


                                      /s/Andrew M. Gould
                                      Andrew M. Gould




                                         16
Tab 1:
El Paso County - 327th District Court                                                         Filed 8/12/2021 10:07 AM
                                                                                                       Norma Favela Barceleau
                                                                                                                  District Clerk
                                                                                                               El Paso County
                                                                                                                2019DCV3145

                                            IN THE 327TH DISTRICT COURT
                                               EL PASO COUNTY, TEXAS

               MARIA RAMIREZ,                                    §
                                                                 §
                       Plaintiff,                                §
               v.                                                §   Cause No. 2019DCV3145
                                                                 §
               AEROTEK, INC. and SCHNEIDER                       §
               ELECTRIC USA, INC. d/b/a                          §
               SCHNEIDER ELECTRIC,                               §
                                                                 §
                       Defendants.                               §


                     AMENDED ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND ORDER
                    GRANTING SCHNEIDER ELECTRIC'S MOTION FOR PERMISSION TO APPEAL


                     A. ORDER ON DEFENDANTS' MOTIONS FOR SUMMARY JUDGEMENT

                       On December 1, 2020, the Court heard arguments on Defendant Schneider Electric USA,

               Inc. 's Motion for Summary Judgment ("Schneider Electric 's Motion"). On April 8, 2021, the

               Court heard arguments on Defendant Aerotek, Inc. 's Traditional & No Evidence Motion for

               Summary Judgment ("Aerotek's Motion"). After considering the motions, Plaintiff's responses,

               the evidence submitted by the parties, the arguments of counsel, and the relevant case law, the

               Court is of the opinion that (I) Schneider Electric's Motion should be DENIED, and (2)

               Aerotek's Motion should be GRANTED in its entirety.

                       It is, therefore, ORDERED, ADJUDGED, and DECREED as follows:

                       I. Schneider Electric's Motion is DENIED, and it can be liable to Plaintiff under Tex.

                           Lab. C. § 451.001 ("Chapter 451 ").

                       2. Aerotek's Motion is GRANTED and Plaintiff's claim for workers' compensation

                           retaliation under Chapter 451 - the only claim pending against Aerotek before this




               Order - Page 1


                                                                                                                     1035
           Court - is hereby fully and finally DISMISSED from this lawsuit WITH

           PREJUDICE.

       3. Aerotek is awarded and may recover its taxable costs of court as allowed by law.

       This judgment for Aerotek does not affect Plaintiff's claim and causes of action against

Schneider Electric, which remain pending before the Court under this cause number.

   B. ORDER ON SCHNEIDER ELECTRIC'S MOTION FOR PERMISSION TO
      APPEAL ORDER DENYING MOTION FOR SUMMARY JUDGMENT AND FOR
      AMENDMENT OF ORDER

       On August 4, 2021, the Court considered Defendant Schneider Electric' s Motion for

Permission to Appeal Order Denying Motion for Summary Judgment (the "MSJ Order") and

for Amendment of Order (the "Permissive Appeal Motion"). After considering the

Permissive Appeal Motion, Plaintiffs Response, the arguments of counsel, as well as the

evidence before the Court, the Court hereby GRANTS the Permissive Appeal Motion

pursuant to Texas Civil Practice & Remedies Code Section 51.014(d)(2) and Texas Rule Civil

Procedure 168 and amends the MSJ Order denying Schneider Electric's Motion as follows:

       The Court finds that the MSJ Order denying Schneider Electric's Motion involves a

controlling question of law as to which there is a substantial ground for difference of opinion:

whether Schneider Electric can be liable to Plaintiff for workers' compensation discrimination

pursuant to Chapter 451 since Schneider Electric did not provide Plaintiff workers'

compensation coverage but does provide workers' compensation coverage to its direct

employees. Since Plaintiff's claim against Aerotek was dismissed with prejudice, determination

of this issue governs the viability of Plaintiffs sole remaining claim. Resolution of this issue is

difficult given the absence of guiding precedent available to allow this Court and other trial

courts to effectively and efficiently determine this issue. Immediate appeal from this Court's

MSJ Order will materially advance the ultimate termination of the litigation, since determination


Order - Page 2


                                                                                                      1036
of this issue would be dispositive of Plaintiffs claim and this case. The Parties and the judicial

system may avoid a full trial on the merits and an appeal based on the propriety of this order. See

Tex. Civ. Prac. & Rem. Code§ 51.014(d)(2); Tex. R. Civ. P. 168.




       Signed this    /o   dayof   ~2021.




Order - Page 3



                                                                                                      1037
.   ..   ""




    AGREED:


    ls/Dylan A. Farmer             ls/Andrew M Gould
    Christine E. Reinhard          Andrew M. Gould
    Texas State Bar No. 24013389   Texas State Bar No. 00792541
    creinhard@sr-llp.com           andrew .gould@wickphi 11 ips.com
    Dylan A. Farmer                Molly M. Jones
    Texas State Bar No. 24093417   Texas State Bar No. 24100271
    dfarmer@sr-l lp.com            molly.jones@wickphillips.com
                                   Dana M. Hilzendager
    SCHMOYER REINHARD LLP          Texas State Bar No. 24106099
    8000 IH 10 West, Suite 1600    dana.hi lzendager@wickphi Ilips.com
    San Antonio, Texas 78230
    Telephone: 210.447.8033        WICK PHILLIPS GOULD & MARTIN,
    Facsimile: 210.447.8036        LLP
                                   3131 McKinney A venue, Suite I 00
    ATTORNEYS FOR DEFENDANT        Dallas, Texas 75204
    AEROTEK, INC.                  Telephone: 214.692.6200
                                   Facsimile: 214.692.6255

                                   ATTORNEYS FOR SCHNEIDER
                                   ELECTRIC USA, INC.




    Order - Page 4



                                                                         1038
Tab 2:
El Paso County - 327th District Court                                                         Filed 9/4/2020 1 57 PM
                                                                                                    Norma Favela Barceleau
                                                                                                                District Clerk
                                                                                                             El Paso County
                                                                                                              2019DCV3145
                                            IN THE 327TH DISTRICT COURT
                                               EL PASO COUNTY, TEXAS

               MARIA RAMIREZ,                                §
                                                             §
                       Plaintiff,                            §
               v.                                            §     Cause No. 2019DCV3145
                                                             §
               AEROTEK, INC. and SCHNEIDER                   §
               ELECTRIC USA, INC. d/b/a                      §
               SCHNEIDER ELECTRIC,                           §
                                                             §
                       Defendants.                           §


                                    DEFENDANT SCHNEIDER ELECTRIC USA, INC.'S
                                        MOTION FOR SUMMARY JUDGMENT



                      Defendant Schneider Electric USA, Inc. d/b/a Schneider Electric ("Schneider Electric")

              files this Motion for Traditional Summary Judgment (the "Motion") under Tex. R. Civ. P. 166a(b)

              and (i) and Local Rule 3.13 seeking dismissal of Plaintiff Maria Ramirez's ("Plaintiff's" or

              "Ramirez's") lone claim against Schneider Electric for workers' compensation discrimination

              claim pursuant to Tex. Lab. C. § 451.001("Section451").

                                                 I.
                           INTRODUCTION AND GROUND FOR SUMMARY JUDGMENT

                      Plaintiff Maria Ramirez was employed by Defendant Aerotek, Inc. ("Aerotek"), a staffing

              company, and was assigned to provide temporary services to Schneider Electric. Her assignment

              ended in April 2018. She now claims it was because she pursued workers' compensation benefits.

              Because Aerotek, not Schneider Electric, provided such benefits, Plaintiff's claim against

              Schneider Electric fails as a matter of law.




              SCHNEIDER ELECTRIC'S MOTION FOR SUMMARY JUDGMENT - Page I

                                                                                                                       85
                                             II.
                                 SUMMARY JUDGMENT EVIDENCE

         Schneider Electric's summary judgment evidence, which is attached to this Motion and

incorporated herein by reference as if fully set forth herein, is set forth as follows: 1

         Exhibit A- Excerpts of the Feb. 28, 2020 Deposition of Maria Ramirez ("Pl. Dep.")

         Exhibit B - Declaration of Jason Volker ("Volker Deel.")

         Exhibit C - Declaration of Ben Diaz ("Diaz Deel.")

                                            III.
                               STATEMENT OF UNDISPUTED FACTS

A.       Aerotek, Not Schneider Electric, Provides Workers' Compensation Insurance To Its
         Personnel.

          1.        Schneider Electric maintains a manufacturing facility in El Paso, Texas. Exh. C,

Diaz Deel.     ii   2. To supplement its direct workforce, Schneider Electric contracts with staffing

companies, including Aerotek, a global staffing company to supply it with temporary personnel.

Id. at ii 3.

         2.         The workers provided by Aerotek are employed by it-not by Schneider Electric-

and Aerotek provides its employees with workers' compensation coverage. Exh. B, Volker Deel.

ii 3. Further, Aerotek's workers' compensation policy that applies to individuals working on
assignment at the Schneider Electric El Paso facility does not name Schneider Electric as an

insured. Id.

         3.         Schneider Electric provides workers' compensation coverage to its own direct

employees, and its coverage does not apply to temporary personnel working on assignment at its

facility employed by Aerotek. Exh. C, Diaz Deel.           ii 3.



   Schneider Electric respectfully requests the Court take judicial notice of all pleadings and documents that have
been filed with the Court so that those documents do not need to be attached to this Motion.




SCHNEIDER ELECTRIC'S MOTION FOR SUMMARY JUDGMENT -                 Page   2

                                                                                                                      86
       4.      In April 2018, Plaintiff sought workers' compensation benefits through her

employer, Aerotek. Exh. A, Pl. Dep. 69-70 and Pl. Dep. Ex. 3; id. at 174-75 and Pl. Dep. Ex. 12;

Exh. B, Volker Deel.   ii 4.
       5.      Plaintiff's assignment at Schneider Electric ended as a result of her committing a

safety infraction. Exh. C, Diaz Deel.   ii 4.
B.     Ramirez Files Suit Against Schneider Elecbic and Aerntek

       6.      On August 21, 2019, Ramirez filed suit in this court against Schneider Electric and

Aerotek, claiming sex discrimination, sexual harassment and retaliation, disability discrimination

and retaliation, and workers' compensation retaliation. See Plaintiff's Original Petition and

Request for Disclosure. Schneider Electric removed the case to federal court, where the Section

451 claim was severed and remanded to this Court. The remaining claims are proceeding against

Aerotek and Schneider Electric in federal court.

                                       IV.
                       ARGUMENT AND CITATION TO AUTHORITY

A.     Summary Judgement Standard

       Summary Judgement is proper where there is no genuine issue of material fact, and the

movant is entitled to judgment as a matter of law. Tex. R. Civ. P. 166a(c). A defendant is entitled

to summary judgment if it "conclusively negates a single essential element of a cause of action or

conclusively establishes an affirmative defense." Armendariz v. Redcats USA, L.P., 390 S.W.3d

463, 467 (Tex. App.-El Paso 2012, no pet.) (citing Frost N at. Bank v. Fernandez, 315 S.W.3d

494, 508-09 (Tex. 2010)). A no-evidence summary judgment motion must be granted where

there has been adequate time for discovery and there is no evidence to establish one or more

essential element of the claim. Tex. R. Civ. P. 166a(i).




SCHNEIDER ELECTRIC'S MOTION FOR SUMMARY JUDGMENT - Page 3

                                                                                                      87
B.       Schneider Electric Was Never Plaintiff's Workers' Compensation Insurance
         Provider And, Consequently, Her Claim Fails As A Matter of Law

         The threshold question for Plaintiff's Section 451 claim is whether she has evidence that

Schneider Electric is even subject to Section 451 as to her. As explained below, she does not have

such evidence, and in fact, Schneider Electric cannot be liable to her as a matter of law.

         Section 451.001 forbids retaliation against employees for filing a workers' compensation

claim. According to the Texas Supreme Court, the anti-retaliation provisions of the Texas

Workers' Compensation Act (the "Act") "is intended to apply only to employees and employers

who act under the          Act." Tex. Mexican Ry. Co. v. Bouchet, 963 S.W.2d 52, 56 (Tex. 1998)

(emphasis added). "Forbidding retaliation against an employee for seeking monetary benefits

under the [Act] presupposes that the employer is a subscriber."2 Id. (citing City of LaPorte v.

Barfield, 898 S.W.2d 288, 293 (Tex. 1995)). Indeed, as the Supreme Court stated, "there can be

no doubt that only employees of subscribers to the Act can bring workers' compensation claims ...

[and] only subscribers can be subject to [Section 451] claims." Bouchet, 963 S.W.2d at 56

(emphasis added). 3

        Bouchet makes clear that workers cannot bring Section 451 claims against workers'

compensation non-subscribers. Id. 4 According to the Fifth Circuit m Burton v. Freescale

Semiconductor, Inc., the conclusion is the same if a company is a non-subscriber as to all workers

(as in Bouchet) or ifthe company is a non-subscriber as to the plaintiff(as here). 798 F.3d 222,

241-43 (5th Cir. 2015).



2
 Not all employers in Texas are required to subscribe to workers' compensation as set forth in the Act. Tex. Lab. C.
§ 406.002. Those who do are called "subscribers," and those who do not are called "non-subscribers."
3
 Bouche/ analyzed the language of Tex. Rev. Civ. Stat. art. 8307c, which was later re-codified as Section 451.001,
but the court found that the same result would be reached under Section 451. 963 S.W.2d at 56.
4
 See also Nanez v. Swift Transportation Corp., No. EP-07-CV-361-PRM, 2009 WL 10700191, at *3 (W.D. Tex.
June 5, 2009) (dismissing plaintiffs Section 451 claim against a non-subscriber).




SCHNEIDER ELECTRIC'S MOTION FOR SUMMARY JUDGMENT -              Page 4
                                                                                                                       88
       Burton is compelling. There, a Manpower temporary employee on assignment at Freescale

brought a Section 451 claim against Freescale, even though Manpower provider her workers'

compensation coverage-an identical factual situation as here. In Burton, the Fifth Circuit relied

on Texas Supreme Court precedent to find that plaintiff could not maintain a Section 451 claim

against Freescale. Id. at 243. It reasoned, first, that the Texas Supreme Court has been unequivocal

that non-subscriber entities are not subject to Section 451 retaliation claims. Id. at 242 (citing

Bouchet, 963 S.W.2d at 56 and City ofLaPorte, 898 S.W.2d at 293). Then, relying on Garza v.

Exel Logistics, Inc., 161 S.W.3d 473, 476 (Tex. 2005), it found that it is insufficient for an entity

to be a subscriber generally to be subject to Section 451; it must be a subscriber as to the employee

at issue. Burton, 798 F.3d at 242.

       Finally, the Burton court explained that treating a workers' compensation subscriber less

favorably than a non-subscriber undermines the purpose and intent of the Act. Id. at 243 (citing

Wingfoot Enterprises v. Alvarado, 111 S.W.3d 134 (Tex. 2003)). There can be no dispute, for

example, that if Schneider Electric did not subscribe to workers' compensation at all, Ramirez

would have no Section 451 claim against it. See Bouchet, 963 S. W.2d at 56. The Act's purpose is

to encourage entities to provide workers' compensation coverage. Therefore, it would fly in the

face of the statutory scheme to find that a subscriber as to its direct personnel, like Schneider

Electric, who "despite having no stake in [Ramirez's] workers' compensation claim," can be

subject to Section 451 claims, while a non-subscriber cannot. Id. at 243.          That conclusion,

according to the Fifth Circuit, would defy the Texas Supreme Court decisions in Bouchet,

Wingfoot, and Garza. Id.




SCHNEIDER ELECTRIC'S MOTION FOR SUMMARY JUDGMENT - Page 5

                                                                                                        89
                                                v.
                                         CONCLUSION

       Schneider Electric did not provide workers' compensation benefits to Plaintiff, so her claim

for workers' compensation retaliation under Section 451 against it fails as a matter oflaw.

       For the reasons set forth herein, Schneider Electric respectfully requests that this Court

enter summary judgment in its favor dismissing Ramirez's claim against Schneider Electric and

award it all other remedies to which it may be entitled.


Dated: September 4, 2020                      Respectfully submitted,


                                              l s/Andrew M. Gould
                                              Andrew M. Gould
                                              Texas State Bar No. 00792541
                                              andrew.gould@wickphillips.com
                                              Molly M. Jones
                                              Texas State Bar No. 24100271
                                              molly. f ones@w i ckphi lli ps. com
                                              Dana M. Hilzendager
                                              Texas State Bar No. 24106099
                                              dana. hilzendager@wi ckphilli ps. com

                                              WICK PHILLIPS GOULD & MARTIN, LLP
                                              3131 McKinney Avenue, Suite 100
                                              Dallas, Texas 75204
                                              Telephone: 214.692.6200
                                              Facsimile: 214.692.6255

                                              ATTORNEYS FOR SCHNEIDER
                                              ELECTRIC USA, INC.




SCHNEIDER ELECTRIC'S MOTION FOR SUMMARY JUDGMENT -         Page 6
                                                                                                      90
                                 CERTIFICATE OF SERVICE

        Pursuant to the Texas Rules of Civil Procedure, the undersigned attorney of record certifies
that a copy of the foregoing instrument was served upon all counsel of record via the court's
electronic filing system on September 4, 2020.


                                              ls/Andrew M. Gould
                                              Andrew M. Gould




SCHNEIDER ELECTRIC'S MOTION FOR SUMMARY JUDGMENT - Page 7

                                                                                                       91
Tab 2A:
EXHIBIT A




            92
                 Maria Ramirez - February 28 , 2020

                                                                        Page 1
                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVI SI ON

       MARIA RAMIREZ ,


                           PLAINTIFF ,

       vs .                                    CIVIL ACTION

                                               NO . 3 :1 9- cv - 28 3
       AEROTEK , INC., and
       SCHNEIDER ELECTRIC USA ,
       INC ., d/b/a SCHNEIDER
       ELECTRIC ,

                           DEFENDANTS .




                        ORAL AND VIDEOTAPED DEPOSITION OF

                                    MARIA RAM I REZ

                                 FE BRUARY 28 , 2020



              ORAL AND VIDE OTAPED DEPOSITION OF MARIA RAMIREZ ,

       p roduced as a wit ness a t t he i ns t ance of DEFE NDANT

       AEROTEK , and du l y sworn , was taken in the above - styled

       and numbered c ause on the 28th of February , 2020 , from

       9 : 41 a . m. t o 5 : 39 p . m., at the o f fice s o f ACR I nk , LLC ,

       22 1 N. Kansas , Su i te 505 , pursuant to the Federal Rules

       o f Civil Procedure .



                                                 Reported By :

                                                 Me l ody C . Jo i ner , CSR

                                                   -
ph . 915 . 542 . 3422            ACR Ink, LLC           schedule@acr-in k .com

                                                                                 93
                 Maria Ramirez - February 28 , 2020

                                                              Page 2
  1                           APPEARANCES
  2     FOR THE PLAINTIFF :
  3           Mr . Michael Anderson
              CHAVEZ LAW FIRM
  4           2101 N. Stanton Street
              El Pas o , Texas 79902
  5
        FOR DEFENDANT AEROTEK:
  6
              Ms . Christine E . Reinhard
  7           SCHMOYER REINHARD , LLP
              17806 IH 10 West , Suite 400
  8           San Anton i o Texas 78257
  9     FOR DEFENDANT SCHNEIDER ELECTRIC :
 10           Ms . Molly M. Jones
              Mr . Andrew Gould
 11           WI CK PHILLIPS GOULD & MARTIN, LLP
              3131 McKinney Ave ., Suite 1 00
 12           Dallas Texas 75204
 13    ALSO PRESENT :
 14           Mr . Ben Diaz
              Mr . Roger Navarro , Video Technician
 15

 16

 17

 18

 19

 20

 21

 22
 23

 24

 25

                                             -
ph . 915 . 542 . 3422         ACR Ink, LLC       schedule@acr-i nk . com

                                                                           94
                           Mar i a Ramire z                       February 28 , 2020
                                                                            19 (Pages 67 to 70)
                                                       Page 67                                                          Page 69
  1   know, just in general conversation.                            1      A. No, ma'am.
  2      Q. Did this -- did you sign this document on the            2      Q. Have you told me every conversation you can
  3   same day you had the interview?                                3   recall about the three-month probationary period you
  4      A. Yes.                                                     4   contend Mr. Antuna discussed with you?
  5      Q. Did you sign it immediately after you could go           5      A. I don't understand the question.
  6   from the interview and into --                                 6      Q. Have you told me about every conversation you
  7      A. Yeah, because it was like, I need you                    7   can recall about that three-month probationary period?
  8   yesterday. That's how bad they needed people. And it           8      A. That was it. That -- Mr. Antuna was the one
  9   was like, NJ soon as you leave here, go -- I don't know        9   that extended the three-month probationary period.
 10   if it was the same day or the next day -- Go sign            10       Q. But you weren't employed by Schneider Electric,
 11   paperwork, I need -- they need to run a criminal             11    correct?
 12   background, blah, blah, blah, urine, dab, dab, dab, dab,     12               l.VIR. ANDERSON: Objection, calls for legal
 13   dah.                                                         13    conclusion.
 14      Q. So it was close in time, is the point?                 14       Q. (BYMS. JONES) You can answer. You can
 15      A. Yes.                                                   15    answer.
 16      Q. Before you started working on assignment at            16       A. I was with Aerotek. I went in through Aerotek.
 17   Schneider, other than Mr. Antuna, did you discuss the        17               (Exhibit 3 marked.)
 18   three-month probationary period with anyone?                 18       Q. (BY MS. JONES) Handing you what's been marked
 19      A. Yes. Like I said, just in general conversation         19    Exhibit 3. Do you recognize this document?
 20   with other employees. You know, it's like, So how long       20       A. Yes.
 21   did you have to stay with the temporary service in order     21       Q. Did you sign it with your electric sig- --
 22   to get hired on? Some people would say three months.         22    electronic signature on October 27th, 2017?
 23   Some people would say four months. Some people would         23       A. Yes.
 24   say a year. Some people would say, I have never gotten       24       Q. And did you read it before you signed it?
 25   hired with Schneider. And then some people would say,        25       A. I probably didn't. I just went through the


                                                       Pa ge 68                                                         Page 70
  1   Oh, yeah, I got hired right away.                              1   paperwork as it was being -- it's like, Sign this, sign
  2            So it was -- it was just a general                    2   that; you need to sign this. I know that I was signing
  3   conversation with just --                                      3   something on workmen's comp.
  4      Q. So it sounds like the feedback you got from              4      Q. And I think we discover -- discussed this
  5   other employees is that it varied?                             5   before, but you understood that Aerotek was going to be
  6      A. It varied --                                             6   providing you workers' comp coverage; is that right?
  7      Q. It wasn't this three-month --                            7      A. That's what they told me when I got hurt at
  8      A. -- yeah, exactly. It was -- it was -- it                 8   Schneider.
  9   varied. There was employees there that had been                9      Q. Did you have an understanding about workers'
 10   employed with Schneider for over --with Aerotek with          10   comp coverage when you started your employment at
 11   over like two years. And I'm like, Seriously? It's            11   Aerotek?
 12   like, Yeah. And so it was --                                  12      A. No.
 13      Q. Do you remember --                                      13      Q. Did anyone ever tell you that Schneider
 14      A . It was information I needed to know.                   14   Electric would be providing you with workers'
 15      Q. Is that before you started working on                   15   compensation coverage?
 16   assignment or during your assignment at Schneider?            16      A. Nobody ever told me about workmen's comp
 17      A. Oh, no. That was in my assignment.                      17   because I've never used it.
 18      Q. Do you remember the names of any of those               18      Q. Never used it until the Schneider Electric --
 19   individuals you discussed this hiring issue with?             19      A. Correct.
 2O      A. No, ma'am. I just -- it's just in general               20      Q. -- Aerotekinci dent?
 21   conversation that you have with employees when you're         21      A. I've never used this. I've always -- ifl --
 22   interested in a position.                                     22   if I need insurance, I went to the doctor with my health
 23      Q. Other than Mr. Antuna, did you have a                   23   insurance.
 24   conversation with any Schneider Electric managers or          24      Q. But this document is notifying you that Aerotek
 25   supervisors about this three-month probationary period?       25   is providing you with workers' compensation coverage, is
                                                                                                                                    _I
ph . 915 . 542 .3 422                                   ACR In k , LLC                   schedul e@acr-ink.com

                                                                                                                                         95
                             Mar i a Ramire z                    February 28 , 2020
                                                                        45       (Pages 171 to 174)
                                                   Pa ge 1 7 1                                                        Pa ge 1 73
  1   Mr. -- Dr. Garcia?                                            1        Q. To turn in paperwork. So that's correct, what
  2      A. Yes. Yes, ma'am, because she referred me to             2    I just relayed?
  3   him.                                                          3        A. (Moving head up and down).
  4      Q. And in number 13, do you see which box is               4        Q. When you see her the first time, how long were
  5   checked? Will allow employee to return to work with           5    you there talking to her?
  6   restrictions identified in Part III, do you see that?         6        A. I don't remember how long we were there. I
  7      A. Yes, ma'am.                                             7    just needed to report the incident, and she told me the
  8      Q. So you told me a second ago that you were kept          8    doctor I needed to go see, and according to whatever the
  9   off of work, but this appears to allow you to work with       9    doctor said, to come back and give the excuse if I was
 10   the restrictions in Part III, doesn't it?                    10    going to be able to come back to work.
 11      A. Correct. But she didn't let me come back to            11        Q. Was that a long meeting?
 12   work.                                                        12        A. No.
 13      Q. Who didn't let you come back to work?                  13        Q. Did you discuss harassment at that meeting?
 14      A. Ms. Flores. She told me, Just go home and rest         14        A. I didn't discuss anything with her. She just
 15   your arm. And go see the other doctor, Dr. Klein.            15    sent me to get my arm checked. It was, like, bad.
 16   Because they had referred me to Dr. Klein. So goes,          16        Q. And then when you came back, did you go
 17   Don't come back to work till I call you and let you know     17    directly from the doctor's office back to Schneider
 18   when you can return to work. And I said, Okay.               18    Electric?
 19      Q. Did you want to come back to work?                     19        A. Uh-huh.
 20      A. Yes, ma'am, I did.                                     20        Q. And how long was that meeting?
 21      Q. Did you ask to come back to work?                      21        A. I don't know. Probably an hour.
 22      A. Yes, ma'am.                                            22        Q. And what did -- what happened in that meeting?
 23      Q. On Ap- -- April 9th, 2018 --                           23        A. I just told her that I needed to come back to
 24      A. Yeah.                                                  24    work with restrictions. And she said that she couldn't
 25      Q. -- you asked to come back to work?                     25    allow me to come back to work with restrictions because


                                                   Page 1 7 2                                                         Page 1 7 4
  1      A. Because I thought I was going to come back and          1    there was nothing for me to do. Just to go back home
  2   do some light duty.                                           2    until she called me back.
  3      Q. You weren't scheduled to work on April 9th,             3        Q. Why did you tell her on Monday that you needed
  4   were you?                                                     4    to come back with restrictions when you would have three
  5     A. I don't know what day that falls under.                  5    more days before you'd even be scheduled to go back?
  6      Q. If I told you that --                                   6        A. It was the paperwork I needed to tum in.
  7      A. Monday.                                                 7        Q. I understand to tum in the paperwork. But why
  8      Q. -- the 9th was a Monday, you're not scheduled           8    did you tell her on Monday, I need to come back to work
  9   to work--                                                     9    with restrictions, when you have until Friday when
 10      A. No.                                                   10     you're even scheduled? You don't know how you're going
 11      Q. -- on Monday, correct?                                11     to be feeling. You don't know how the day is going to
 12           Did you talk to Ms. Flores after this               12     progress.
 13   appointment --                                              13         A. I was just following orders and -- I'm just
 14      A . Yes.                                                 14     following my doctor's orders. When I got out of
 15      Q. -- on April 9th?                                      15     doctor's, I went back to her office and I gave her her
 16       A. Yes.                                                 16     paperwork.
 17       Q. What did -- did you talk to her on the phone or      17         Q. You gave her the -- the form that we're --
 18   in person?                                                  18     marked as Exhibit 11?
 19       A. In person, because I needed to turn in               19         A. Yes.
 20   paperwork.                                                  20                (Exhibit 12 marked.)
 21       Q. So let me make sure I got this right. You go         21         Q. (BY MS. JONES) Handing you what I've marked as
 22   to Schneider Electric to see Ms. Flores, and then you go    22     Exhibit 12. Does this document look familiar?
 23   to the doctor, and then you go back to Schneider            23         A. Yes.
 24   Electric to see Ms. Flores?                                 24         Q. Did you complete this document?
 25      A. Yes, to turn in paperwork.                            25         A. Yes.

                                                                                -
ph . 915 . 542 . 3422                                  ACR In k , LLC                   schedul e@acr-in k .com

                                                                                                                                    96
                          Mar i a Ramire z                      February 2 8 , 2 020
                                                                       46 (Pages 175 to 178)
                                                Page 1 75                                                         Pa ge 1 77
  1      Q. Is this your handwriting?                              1    you that--
  2      A. Yes.                                                   2      A. Yes.
  3      Q. That's your signature at the bottom?                   3      Q. -- in Exhibit 11?
  4      A. Yes, ma'am.                                            4            And you said you told Esther that you want
  5      Q. You filled this -- all the information out in          5    to come back to work, right?
  6   here, right?                                                 6       A. Yes, I didn't mind coming back to work.
  7      A. Yeah, it looks like my writing, my awful               7         Q. So why did you write, No work till release from
  8   writing.                                                     8    Dr. Klein?
  9     Q. Did you fill this out before or after your              9         A. Because thafs what they told me to put.
 10   doctors appointment with --                                 10         Q. Who's "they"?
 11     A. Incident Information. Date, injury, 4/7 .              11         A. Ifl'm -- ifl'm restricted to come from work
 12     Q. So we justlooked at a form in Exhibit 11 from          12    till I got released from Dr. Klein. And Dr. Klein -- I
 13   when you went to the doctor.                                13    was barely going to go see Dr. Klein. It's -- this is
 14     A. Okay.                                                  14    like before -- this is -- this is just like a doctor
 15      Q. And that was on April 9th?                            15    they send you to see if you're okay. And once the
 16      A. Yes.                                                  16    doctor says you're not okay, then this doctor refers you
 17      Q. And this form is also dated April 9th?                17    to this doctor. And she told me, Don't come back to
 18        A. Yes.                                                18    work until Dr. Klein releases you.
 19        Q. So the question is, did you fill out this form,     19       Q. Are you saying Esther F1ores told you to write
 20   Exhibit 12, after you wentto the doctor, as                 20    that?
 21   exhibited -- as shown in Exhibit 11?                        21       A. Yes. That's --that'swhatthatis.
 22        A. I don't know when I filled this out, because        22       Q. And you didn't write on here, I want -- that
 23   it's -- it says one date on the 7th, and then one date      23    you wanted to come back to work with light duty?
 24   on the 9th.                                                 24       A. She told me I couldn't come back to work.
 25      Q. It says, Date injury occurred, 417/2018.              25       Q. If you look up in the middle of the form , it


                                                Pa ge 176                                                         Page 1 78
  1      A. Okay.                                                  1    says, Have you had the same or similar injury before?
  2      Q. Do you see that?                                       2    And you say , No, perfect bill of health. Is that right?
  3      A. Yes.                                                   3       A. Yes.
  4      Q. And then date -- I take that to be date of the         4       Q. Is that accurate?
  5   form -- that you completed the form on the 9th?              5       A. Yes.
  6      A. Okay.                                                  6       Q. And it asks you who you reported the incident
  7      Q. Does that seem like it makes sense to you?             7    to, and you said Jesus Estrada, Cesar Hernandez and
  8      A. Yes, ma'am.                                            8    Raphael. Who's Rafael?
  9       Q. And if you look at the bottom part, right above       9       A. The nurse.
 10   your signature, it says, No work till release from          10       Q. Who does Rafael work for?
 11   Dr. Klein.                                                  11       A. Schneider.
 12             Do you see that?                                  12       Q. When did you see Rafael -- or when did you
 13      A. Yes, ma'am.                                           13    communicate with Rafael?
 14       Q. Did you write that?                                  14      A. On the day I reported this incident. I think
 15      A. Yeah. Because that's -- I think thafs what            15    it was on the 8th.
 16   they told me to do.                                         16        Q. What did you say to Rafael?
 17       Q. What who told you to do?                             17        A. The same thing, that I got hurt on the job and
 18      A. I couldn't come back to work because I needed         18    I needed to report it.
 19   to be released from the doctor.                             19        Q. What did Rafael tell you?
 20       Q. But you were released from the doctor in             20        A. He told me to see Esther. And Esther sent me
 21   Exhibit 11, correct?                                        21    to the doctor.
 22      A. But this is not the same doctor. This is              22        Q. But Esther wasn't there on the 8th, right?
 23   another doctor.                                             23        A. No, I don't think she was. No.
 24      Q. I understand. This doctor is telling you              24        Q. Did you talk to Cesar Hernandez on the 8th?
 25   you're able to work with restrictions. Didn't he tell       25        A. That's the guy that I told her I reported this

                                                                             -
ph . 915 . 542 .3 422                               ACR In k , LLC                   schedul e@acr-in k .com

                                                                                                                                   97
              Maria Ramirez -    February 28, 2020


                                                        Page 275
  1                    C E R T I F I C A T E

  2

  3   STATE OF TEXAS

  4   COUNTY OF EL PASO

  5

  6             I, Melody c. Joiner, Certified Shorthand

  7   Reporter in and for the State of Texas, hereby certify

  B   that this transcript is a true record of the testimony

  9   given in said proceedings, and that said transcription

 10   is done to the best of my ability.

 11             Given under my hand and seal of office on this

 12   16th day of March, 2019.

 13

 14

 15



                                     ~\~~~
 16

 17                           _iLlAJ
                                  c.~n~r-~
                              Me lody                    """""""'
 18                           Certified Shorf+iand Reporter
                                 Of the State of Texas
 19                           Certification number 5525
                              Date of expiration of
 20                              certification: 10/31/22
                              Firm Registration # 11613
 21

 22

 23

 24

 25


ph. 915.542.3422           ACR Ink, LLC        schedule@acr-ink.com

                                                                      98
         "
     Aerotek
Notice 6: NOTICE TO EMPLOYEES CONCERNING WORKERS' COMPENSATION IN TEXAS
[Texas Workers' Compensation Rule 110.101(e)(1)]

COVERAGE: Aerotek, Inc has workers' compensation insurance coverage from ESIS/lndemnity Insurance Company of
North America in the event of work-related injury or occupational disease. This coverage is effective from 11/30/15. Any
injuries or occupational diseases which occur on or after that date will be handled by ESIS/lndemnlty Insurance Company
of North America. An employee or a person acting on the employee's behalf, must notify the employer of an injury or
occupational disease not later than the 30th day after the date on which the injury occurs or the date the employee knew or
should have known of an occupational disease, unless the Texas Department of Insurance, Division of Workers'
Compensation (Division) determines that good cause existed for failure to provide timely notice. Your employer is required
to provide you with coverage information, in writing, when you are hired or whenever the employer becomes, or ceases to
be, covered by workers' compensation insurance.


EMPLOYEE ASSISTANCE: The Division provides free information about how to file a workers' compensation claim.
Division staff will answer any questions you may have about workers' compensation and process any requests for dispute
resolution of a claim. You can obtain this assistance by contacting your local Division field office or by calling 1-800-252-
7031. The Office of Injured Employee Counsel (OIEC) also provides free assistance to injured employees and will explain
your rights and responsibilities under the Workers' Compensation Act. You can obtain OIEC's assistance by contacting an
OIEC customer service representative in your local Division field office or by calling 1-866-EZE·OIEC (1-866-393-6432).


SAFETY VIOLATIONS HOTLINE: The Division has a 24 hour toll-free telephone number for reporting unsafe
conditions in the workplace that may violate occupational health and safety laws. Employers are prohibited by law from
suspending, terminating, or discriminating against any employee because he or she in good faith reports an alleged
occupational health or safety violation. Contact the Division at 1-800-452-9595.


NOTICE TO NEW EMPLOYEES "You may elect to retain your common law right of action if, no later than five days
after you begin employment or within five days after receiving written notice from the employer that the employer has
obtained workers' compensation insurance coverage, you notify your employer in writing that you wish to retain your
common law r ight to recover damages for personal injury. If you elect to retain your common law right of action, you cannot
obtain workers' compensation income or medical benefits if you are injured." Please sign below to confirm that you have
been notified and understand the contents of this notification.


   Maria L Ramirez (Electronic Signature)
   Employee's Signature

   Maria L Ramirez
   Employee's Name

    10/26/2017
   Date Signed



                                                                                                                                                        ,
                                                                                                                                                        ___, I


                                                                                                                  D·MR-000048
                                                                                     AG Onbouding • 0000986800991955 -Generated: 11/30/2017 11 ·21 AM
                                                                                                                                                          99
           r
...

        r
      Aerate
                    '
                         .
                             .




                                   km 7301 Parkway Drive Hanover, MD 21076 800-336-7091 Fax                                  to:-~------


      Employee Incident Report
      Each employee is required to complete this form after experiencing an unintentional worlc related injury. Thit furm is used as official
      documentation thet lllJl on-the job injmy has occum:d. Please be as specific as possible when completing. Please use Che back of the paper if
      uccded.PLEASBPRJNTCLEARLY
      Em lo ee Information:
      Bmployee Nao:                                                                                                         Home Telephams
                                                                                                                            Number. '/ IJ'"-JOI ~




                                                                                                                            Client Nmn11:




      Have JOU na hlld die-e ot simil•injmy bdVrol' If60, plea. pruvlJ# ~ ojtnjul'y, 4'2tlt uf.itrj&tryandt).JM ofmadlc:al ~ """1Md.
       No               p4t:~-\- ~;                  tl ()p.          ~lf'1.


                                                                                              Did you notify imyoDe at Allegia Gtoilp, Jne; ~die inciidbut?. l/•a. tD whom
                                                                                              andwhmdJdyou noi!/Y1
                                                                                               'J6, 1Z~PA1t'l- c.Mltro A£tlo../-oz..k L$                                              )
                                                                                                  •):

      N-11:._.._ _ _ _ _ _ _ _ _ Telephone-Number:' - - - - - - - -

      Medital hformation:
      DolDidJOU~medicaltratmeat? Y orN  ~ (ir(l,"4'A                                                         DateaodtiineofNmttDaotor's.Aflpointment?

               c,         "'· "tttr         -     • &i     A                 .        -2."2..Z -        4&'' I J     C-Al\ AAAOT~                             .       -i


      I hereby certify thatd1ubovc ·~ iim true io the best oi'.ID}':b!Dwlelfse Qr liellef.. I am llWlll1I          th_.,     .lafl' proriclei fuumm peuallics ifIJaicjwjngly ond/or
      wit,hfrarJdu!ntj.ptc!llwitbhQtd 01.wial ikct or make a&Ise llalmlent on this ptlll}' ~ f01111 ~ anla-1o abblill Wl>rbn' tompriml!ionben.&tt. Additi111ially1
      t uridl!llrtlind tluit A)legi!J .0Jo"!!P requ~ that I keep th!!in apprised ofillY mtiilicallwOTt•tJtus at all tfm~· I fUrther tmderstaiJ4 that Aerotolc Will Ir)' to offi:r
      lmnsilionilt duty anigmn1111b t.O employee$ based Oil p~clribed medii:al l.imifllti.Dllll resullillg .ftvili job !dated ill.juries wbmever p~siibl~. I agieo to.C:O!lllCtmy
      Atrotek: offico tD ~y1¥itb ~n:qiiat                                                                                                                ·




      Revised 5-2015

                                                                                                                      I            /;2_
                                                                                                                      I                                            Ramirez 000077
                                                                                                                                                                                      100
Tab 2B:
EXHIBITB




           101
dotloop s ignature verification: dtlp.us/g60X.eJ09·PdLc




                                                           IN THE 327TH DISTRICT COURT
                                                              EL PASO COUNTY, TEXAS

                      MARIA RAMIREZ,                                   §
                                                                       §
                                   Plaintiff,                          §
                      v.                                               §     Cause No. 2019DCV3145
                                                                       §
                      AEROTEK, INC. and SCHNEIDER                      §
                      ELECTRIC USA, INC. d/b/a                         §
                      SCHNEIDER ELECTRIC,                              §
                                                                       §
                                   Defendants.                         §

                                                          DECLARATION OF JASON VOLKER

                             1.       My name is Jason Andrew Volker, and my address is 15 Silktree Court,
                      Catonsville, MD 21228. I am over 18 years old, and I am competent to make this declaration.
                      The facts in this declaration are based on my personal knowledge.

                             2.      Aerotek, Inc. is a global staffing company, and it provides temporary contract
                      workers to Schneider Electric at its manufacturing facility in El Paso, Texas. I am currently the
                      Director of Financial Operations for Aerotek, and I have held that position since March 1, 2015.

                              3.     Workers provided by Aerotek to Schneider Electric are employed by Aerotek, and
                      Aerotek provides its employees with workers' compensation coverage. The workers'
                      compensation policy that covers Aerotek' s employees working on assignment at the Schneider
                      Electric El Paso facility does not name Schneider Electric as an insured.

                              4.     Maria Ramirez, an Aerotek employee, worked on assignment at Schneider
                     Electric's El Paso facility for less than six months in 2017-2018. Ms. Ramirez made a workers'
                     compensation claim under Aerotek's policy in 2018.

                      I declare under penalty of perjury that the foregoing is true and correct.

                      Executed on this 2nd day of September, 2020.

                                                                                             d ot loo p verifi ed
                                                                                             09/02/20 10:04 AM EDT
                                                                                             FZ21·4Y09-RCKR-PUGW



                                                                JASON ANDREW VOLKER




                                                                                                                          102
Tab 2C:
EXHIBIT C




            103
                              IN THE 327TH DISTRICT COURT
                                 EL PASO COUNTY, TEXAS

   MARIA RAMIREZ,                              §
                                               §
          Plaintiff,                           §
   v.                                          §     Cause No. 2019DCV3145
                                               §
  AEROTEK, INC. and SCHNEIDER                  §
  ELECTRIC USA, INC. d/b/a                     §
  SCHNEIDER ELECTRIC,                          §
                                               §
         Defendants.                           §

                               DECLARATION OF BEN DIAZ

         1.    My name is Ben Diaz. I am over 18 years old, and I am competent to make this
 declaration. The facts in this declaration are true and correct and are based on my personal
 knowledge. I am making this declaration under the penalty of perjury.

        2.     Schneider Electric maintains a manufacturing facility in El Paso, Texas. I am the
 Human Resources Manager at Schneider Electric's El Paso facility, a position I have held since
 February 2018.

        3.     To supplement its direct workforce, Schneider Electric contracts with staffing
companies, including Aerotek, a global staffing company, to supply it with temporary personnel.
The workers provided by Aerotek are employed by it-not by Schneider Electric-and Aerotek
provides its employees with workers' compensation coverage. Schneider Electric provides
workers' compensation coverage to its own direct employees. Its coverage does not apply to
temporary personnel working on assignment at its facility employed by Aerotek.

        4.      Aerotek assigned Maria Ramirez to work at Schneider Electric's El Paso facility
for a short period in 2017-2018. Her assignment at Schneider Electric ended as a result of her
committing a safety infraction. Because she was an Aerotek employee, Schneider Electric never
provided workers' compensation coverage to Ms. Ramirez.

My name is Ben David Diaz, my date of birth is January 26, 1981, and my business address is
1601 Northwestern Drive, El Paso, Texas, 79912, United States. I declare under penalty of
perjury that the foregoing is true and correct.

Executed in El Paso County, State of Texas, on the   5:f
                                                     '"/ Tab 3:
El Paso County - 327th District Court                                                           Filed 11/30/2020 311 PM
                                                                                                         Norma Favela Barceleau
                                                                                                                    District Clerk
                                                                                                                 El Paso County
                                                                                                                  2019DCV3145
                                        IN THE 327TH WDICIAL DISTRICT COURT
                                               EL PASO COUNTY, TEXAS
              MARIA L. RAMIREZ,

                      Plaintiff,
              v.                                                            Cause No. 2019-DCV-3145

              AEROTEK, INC., and SCHNEIDER ELECTRIC USA, INC.
              dba SCHNEIDER ELECTRIC,

                      Defendants.

                                    PLAINTIFF'S RESPONSE TO
                   DEFENDANT SCHNEIDER ELECTRIC USA INC.'S l\10TION FOR SUMMARY
                                           TUDGMENT
                                                        "

              TO THE HONORABLE COURT:

                      Plaintiff Maria Ramirez ("Plaintiff" or "Employee Ramirez") now files this Response to

              "Defendant Schneider Electric USA, Inc.'s Motion For Summary Judgment" ("Motion") filed by

              Defendant Schneider Electric USA, Inc. d/b/a Schneider Electric ("Defendant" or "Employer

              Schneider"), and shows the Court as follows:

              I.      BOTTOMLINE AUTHORITY

                      Under Texas' black letter law, specifically Texas Labor Code, Section 91.042(c), a staffing

              agency and its client company arc "cocmploycrs" when either the staffing agency or the client

              company has a workers' compensation insurance policy covering the staffing agency's employee

              leased to the client company, and both the staffing agency and the client company are

              liable to the employee under Texas workers' compensation laws:

                      For wmkcrs' compensation insurance purposes, a license holder and the license holder's
                      client shall be cocmploycrs. If either a license holder or a client elects to obtain workers'
                      compensation insurance coverage for covered employees, the client and the license holder
                      arc subject to Sections 406.005, 406.034, 408.001, and 411.032.




                                                             1 of 27


                                                                                                                         107
Texas Labor Code §91.042(c); Texas Labor Code §91.001(11) ("'License holder' means a person

licensed under this chapter to provide professional employer services."); Brown v. Aztec            R~g


Equipment, Inc., 921 S.vV.2d B35 (Tex. App. - Houston [14th] 1996) (holding that for wmkcrs'

compensation purposes, a staffing agency and its client company arc co-employers, and the

staffing agency's wmkcrs' compensation insurance policy covers the client company).

IL          LEGAL STANDARD.

            A.   NO-EVIDEKCE MOTIOK FOR SUM~L\RY jUDGMEKT.

            In Texas, summa1y judgments arc disfavored as a means of resolving cases. Ca.1.10 v. Brand,

776 S.vV.2d 551, 556 (Tex. 1989). Prior to a no-evidence motion for summary judgment being

filed, there must be an "adequate time for discovc1y." Tex. R. Civ. P. l 66a(i). This "adequate time

for discovc1y" standard applies only to no-evidence motions for summary judgment. Tex. R. Civ.

P. l 66a(a)-(b), (i). Texas Ruic of Civil Procedure l 66a(i) provides that after adequate time for

cliscovcry; tl1c movar1t, \vitl1out 1)rcscr1tir1g summary juclgmcr1t cviclcr1cc may move for summary

judgment on the ground that there is no evidence of one or more essential clements of a claim or

defense on which an adverse party would have the burden of proof at trial. Tex. R. Civ. P.

l 66a(i).

            In order to defeat a no-evidence motion for summary judgment, the non-movant must

present some evidence raising a genuine issue of material fact supporting each clement contested

in the motion. Tex. R. Civ. P. 166a(i); Alack Ti·uck.1, Inc. v. Tamaz, 206 S.vV.3d 572, 5Bl-B2 (Tex.

2006). In presenting its evidence, the nonmovant is not required to marshal its proof; its response

need only point out evidence that raises a fact issue on the challenged clements. Tex. R. Civ. P.

166a cmt. -1997; accord]olzn.rnn v. Brewer & Pritchard, PC., 73 S.vV.3d 193, 207 (Tex. 2002). The

nonmovant raises a genuine issue of material fact by producing "more than a scintilla of



                                                  2 of 27


                                                                                                          108
evidence" establishing the challenged clements' existence and may use both direct and

circumstantial evidence in doing so. Ford ivlotor Co. v. Rid,gwry, 135 S.vV.3d 598, 600-60 I. More

than a scintilla exists when the evidence is such that it "would enable reasonable and fair-minded

people to differ in their conclusions." Id. at 601 (quoting ivlerrell Dow Pharm., Inc. v. Havner, 953

S.vV.2d 706, 711 (Tex. 1997)). If the nonmovant's evidence provides a basis for conflicting

inferences, a fact issue arises. Randall v. Dall. Power &    L~glzt   Co., 752 S.vV.2d 4, 5 (Tex. 1988)     ~)Cr


curiam). l\·1orcovc1; there is a presumption that evidence favorable to the nonmovant will be taken

as true, every reasonable inference will be indulged in favor of the nonmovant, and any doubts

will be resolved in the nonmovant's favoc }V!xon v. ivfi: ProjJ.       i'v~gmt.   Co., 690 S.vV.2d 546, 548-49

(Tex. 1985).

        B.     TRc\DITIOK\L MOTIOK FOR SUM~L\RY jUDGMEKT.

         Under a traditional sununary judgment standard, the movant for sununary

judgment must first state specifically the grounds for sununary judgment. Tex. R.

Civ. P. l 66a(c). l\forcovc1; a defendant who moves for summa1y judgment must disprove at least

one clement of each of the plaintiff's causes of action.       Cath~y   v. Booth, 900 S.vV.2d 339, 341 (Tex.

1995)   ~)Cr   curium). Therefore, the movant has the burden of showing that there is no genuine

issue of material fact and that it is entitled to judgment as a matter of law. Jvixon v. i'vli: ProjJ.   i'v~gmt.


Co., 690 S.vV.2d 546, 548-549 (Tex. 1985). Unless tl1c movant's motion and evidence meet this

standard, the non-movant is not required to respond to tl1c summa1y judgment motion at all.

Rhone-Poulenc v. Steel, 997 S.vV.2d 217, 222-223 (Tex. 1999). In determining whether the movant

has carried its burden, all evidence favorable to the non-movant must be taken as true, every

reasonable inference must be indulged in favor of the non-movant, and any doubts must be

resolved in the non-movant's favoc Jvixon, 690 S.vV.2d at 548-549. Evidence favoring tl1c movant's



                                                  3 of 27


                                                                                                                    109
position will not be considered unless it is uncontrovcrtcd. Davi1 v. City of GrajJevine, !BB S.vV.3d

74B (Tex. App. - Fort \Vorth 2006) (citing Great Am. Reserve Ins. Co. v. San Antonio Plumbing SujJjJ/y Co.,

391S.\V.2d41, 47 (Tcx.1965)).

III.    PLAINTIFF SHO\VS A GENUINE DISPUTE AS TO l\1ATERIAL FACTS
        REGARDING HER \YORKERS' COMPENSATION RETALIATION CLAIM, AND
        DEFENDANT CANNOT SHO\V IT IS ENTITLED TO JUDGMENT AS A
        MATTER OF LA\V.

        Under Texas law, "[a] person may not discharge or in any other manner discriminate

against an employee because the employee has ... filed a workers' compensation claim in good

faith". Tex. Labor Code §451. 001 (1); Dillard DejJt. Stores v. Hecht, 2 25 S. vV. 3d 109, 116-117 (Tex.

App. - El Paso 2005).

        "In order to succeed on a claimed violation of Section 451.001, the employee must show

that the termination or other discrimination would not have occurred when it did but for the

employee's assertion of a compensation claim." Hecht, 225 S.vV.3d at 117 (quoting Continental

Griffee Product.1, Co. v. Cazarez, 93 7 S.vV.2d 444, 450-51 (Tex. 1996)).

        A. DEFEKn\KT Cc\l\"KOT SHOW IT IS EKTITLED TO jUDGMEKT, BECc\USE PL\IKTIFF
           SHOWS c\S ,\ l\•L\TTER OF L\W TIL\T EMPLOYERS AEROTEK c\KD SCHKEIDER c\RE
           PL\IKTIFF'S CO EMPLOYERS UKDER TEXc\S L\BOR CODE§9 l.042 (C)c\KD
           §91.001(11).

        Under Texas statutmy authority, a staffing agency and its client company arc




        For wmkcrs' compensation insurance purposes, a license holder and the license holder's
        client shall be cocmploycrs. If either a license holder or a client elects to obtain workers'
        compensation insurance coverage for covered employees, the client and the license holder
        arc subject to Sections 406.005, 406.034, 408.001, and 411.032.

Texas Labor Code §91.042(c); Texas Labor Code §91.001(11) ("'License holder' means a person

licensed under this chapter to provide professional employer services."); Garza v. Excel L1~gi1tic.1, I 00

S.vV.3d 2BO, 2B4 (Tex. App. - Houston [!st] 2002) ("\Vhcn two entities have joint control over an

                                                  4 of 27


                                                                                                              110
employee's work, they arc co-employers.") (citing TVhite v. Liberty F;_ylau Selz. Di1t., BBO S.\V2d 156,

159 (Tex. App. - Texarkana 1994, \vrit denied)).

        Additionally, the United States District Court for the \Vcstcrn District of Texas has

previously ruled -- when ruling against the same Defendant, Schneider Electric -- that

"[w]hcrc a staffing agency supplies \vorkcrs to a client company, the client company may also be

held liable where it is found to be a "joint employer" that exerts a sufficient degree of

control over the employee." Aferaz v. HJlt Afonagement Co1jJ.) et al., Case 3: 16-cv-OO 155-Frvf, Ecf

74, "Order Denying Schneider Electric Defendants' rvfotion For Summary Judgment And Volt

l\fanagcmcnt Corporation's !vfotion For Summary Judgment", p. 7 (\VD. Tex., July 7, 2017)

(citing Burton v. Freescale Semiconduct01; Inc., 798 F. 3d 2 22, 228-29 (5th Cir. 2015)). Specifically, the

District Court explained:

        In order to determine whether the client company meets these criteria, the court applies
        the "hvbrid economic realities/common lmv control test." The test consists of two
        component\Vhile Employee Ramirez is assigned to work for Employer Schneider; Employer Schneider

trains Employee Ramirez, Ramirez DejJo, 99: 16-100: 14 (Ex. A), Employer Schneider

disciplines or recommends discipline against Employee Ramirez, DejJosition 1?f Ben

Diaz, 25:2-8; 39: 15-24 (Exhibit l ); (Exhibit B, Acrotck's "Disciplinary Action Report" based on

Schneider Elcctric 's recommendation), and Employer Schneider admits, in its

interrogatory answers, that it demanded Employee Ramirez be terminated \vhcn it

demanded Co-Employer Acrotck staffing agency end Employee Ramirez' assignment to

Employer Schneider (Ex. C, Schneider Answer to Interrogatory No. 9) ("Schneider Electric

requested that Acrotck end Plaintiff's temporary assignment on April 7, 201B.").

         For these reasons, Employee Ramirez shmvs both, that as a matter of lmv under the Texas

Labor Code, and alternatively as a genuine question of material fact that Employers Acrotck and

Schneider arc Employee Ramirez' co-employers. Texas Labor Code §9 l.042 (c); Garza, 100

S.\V.3d at 284; Hlhite, BBO S.\V.2d at 159. Thus, Employer Schneider cannot prove, conclusively

as it must, it is entitled to judgment as a matter of law, and the Court must rightly deny the

Motion under these facts. Tex. R. Civ. P. 166a(i); Tamaz, 206 S.\V3d at 581-582; Tex. R. Civ. P.

166a cmt. -199 7; ]ohnrnn , 73 S.\V.3d at 207; Ford Afotor Co. , 135 S.\V.3d at 600-601; Havner, 953

S.\V.2d at 711; Randall, 752 S.\V2d at 5; }/ixon, 690 S.\V.2d at 548-549; Tex. R. Civ. P. 166a(c);

Rhone-Poulenc, 997 S.\V.2d at 222-223; Davi1, U3B S.\V.3d 748; Great Am. Reserve Ins. Co. , 391 S.\V.2d

at 47.

         B. Defendant Cannot Show it is Entitled to Judgment as a l\fattcr of La,v, as Employers
            Acrotck and Schneider arc Plaintiff's Co-Employers, and Employer Acrotck Has a
            \Vorkcrs' Compensation Insurance Policy Covering Plaintiff. Therefore Co-Employer
            Schneider is Liable to Plaintiff Under Tcxacompany has a \vorkcrs' compensation insurance policy covering the staffing agency's employee

leased to the client company, both the staffing agency and the client company arc liable to the

employee under Texas workers' compensation lmvs.

       For \vorkcrs' compensation insurance purposes, a license holder and the license holder's
       client shall be cocmploycrs. If either a license holder or a client elects to obtain \Vorkcrs'
       compensation insurance coverage for covered employees, the client and the license holder
       arc subject to Sections 406.005, 406.034, 4013.001, and 411.032.

Texas Labor Code §91.042(c); Texas Labor Code §91.001(11 ) ("'License holder' means a person

licensed under this chapter to provide professional employer services."); Texas Labor Code

§408. 00 I (a) ("Recovery of \vorkcrs' compensation benefit        Employer Schneider admits 'Aerotek provides its employees with wmkers' compensation

coverage." (Motion, p. 2, iJ2). Accordingly, under Texas law, Co-Employers Aerotek and

Schneider are liable to Plaintiff under Texas workers' compensation laws, with a

wmkers' compensation claim as the exclusive remedy for Employee Ramirez against Employer

Sclmeidec Texas Labor Code §9 l.042(c); Brown, 921 S.vV.2d B35; Garza, 100 S.vV.3d at 2BB. As

Employee Ramirez' workers' compensation claim is her exclusive remedy against

Employer Schneider, Employer Schneider is subject to liability under section

451.001 -- prohibiting Employer Schneider from "discharg[ing] or in any other manner

discriminat[ing] against [Employee RamirezJ because [Employee RamirezJ has . . . filed a

wmkers' compensation claim in good faith". Tex. Labor Code §451.001(1); Hecht, 225 S.vV.3d at

116-117.

        Nevertheless, Employer Schneider ignores Texas statutes, Texas Labor Code §91.042(c),

and case law, Brown, 921 S.vV.2d B35; Garza, 100 S.vV.3d at 2BB, and falsely alleges it cannot be

held liable for Employee Ramirez' \Yorkers' Compensation Retaliation claim because Employer

Schneider's own wmkers' compensation insurance policy did not cover Employee Ramirez.

(Motion, p. 6).

        For the reasons discussed sujJra, this is not the law in Texas. Texas Labor Code §91.042(c);

Brown, 921 S.vV.2d B35; Garza, 100 S.vV.3d at 2BB.

        In support of its position, Employer Schneider cites to a Fifth Circuit case, rather than

Texas authority. (Motion, pp. 4-5) (citing Burton v. Freescale Semiconduct01; Inc., 79B F.3d 222, 241-243

(5th Ci1: 2015)). Howeve1; Ewton is inapplicable for several reasons.

        First, in Burton, the Fifth Circuit made an "Erie guess" on what decision the Texas

Supreme Court would reach. Burton, 79B F.3d at 242. An Erie guess by the Fifth Circuit as to what



                                                B of 27


                                                                                                            114
law Texas courts will follow docs not make the decision for Texas courts or establish any binding

precedent on Texas state courts. Penrod Drillirzg C01jJ. v. vVilliam.1, 868 S.vV.2d 294, 296 (Tex. 1993)

("\Vhilc Texas courts may certainly draw upon the precedents of the Fifth Circuit, or any other

federal or state court, in determining the appropriate federal rule of decision, they arc    obl~gated   to

follow only higher Texas courts and the United States Supreme Court.") (emphasis in original)

(citing ivlolzamed v. Exxon C01jJ., 796 S.vV.2d 751, 753-54 (Tex.App. -     Houston [14th Dist.] 1990,

writ denied); Turner v. PV Int'/ C01jJ., 765 S.vV.2d 455, 470 (Tex.App. -    Dallas 1988), writ denied

per curiam on other grounds, 778 S.vV.2d 865 (Tex. 1989); Bantow v. State, 742 S.vV.2d 495,

500-0 I ri. 2 (Tex.App. -   Austin 1987, writ denied); Summertree Venture III v. Federal Sav. Loan Ins.

C01jJ., 742 S.vV.2d 446, 450 (Tex. App. -    Houston [14th Dist.] 1987, writ denied)). Accordingly,

Burton is not binding precedent on this Court.

        Second, Burton misstates Texas law. Specifically, the Fifth Circuit never addresses Texas

statutory authority that when a the staffing agency has a workers' compensation insurance policy

covering the staffing agency's employee leased to a client company, the client company is liable to

the employee under Texas workers' compensation laws.

       For workers' compensation insurance purposes, a license holder and the license holder's
       client shall be cocmploycrs. If either a license holder or a client elects to obtain
       workers' compensation insurance coverage for covered employees, the
       client and the license holder are subject to Sections 406.005, 406.034, 408.001,
       and 411.032.

Texas Labor Code §91.042(c) (emphasis added); Texas Labor Code §408.00l(a) ("Recovery of

workers' compensation benefits is the exclusive remedy of an employee covered by workers'

compensation insurance coverage or a legal beneficiary against the employer or an agent or

employee of the employer for the death of or a work-related injury sustained by the employee.").




                                                9 of 27


                                                                                                              115
         The Fifth Circuit's Burton opinion similady ignores controlling Texas case law in accord

with the statute. Brown, 921 S.vV.2d B35 (holding that for wmkcrs' compensation purposes, a

staffing agency and its client company arc co-employers, and the staffing agency's wmkcrs'

compensation insurance policy covers the client company); Garza, I 00 S.vV.3d at 2BB (holding

that when a staffing company has a wmkcrs' compensation insurance policy covering an

employee the staffing company assigns to work at a client company, a wmkcrs' compensation

claim is the exclusive remedy of the employee against the client company); .1ee also Brown, 921

S.vV.2d at B41-B42 (citing Clzeri:r v. C!zu.1tz, 715 S.vV.2d 742, 743 (Tex. App. -         Dallas 1986, no

writ); }vfan!zall v. 1U_y.1-R-[fl J\)tex, Inc., B25 S.vV.2d 193, 194 (Tex. App. -    Houston [14th Dist.]

1992, writ denied); Gibson v. Grocen SujJjJ/y, Co., Inc., B66 S.vV.2d 757, 759 (Tex. App. -         Houston

[14th Dist.] 1993, no writ); Pedenon v. AjJjJ/e Corru,gated Packagirzg, Inc., B74 S.vV.2d 135, 136-37 (Tex.

App. -    Eastland 1994, writ denied);     Rodr~guez   v. }vfartin LandscajJe }vfana,gement, Inc., BB2 S.vV.2d

602, 603 (Tex. App. -     Houston [14th Dist.] 1994, no writ)).

         In Pedenon v. AjJjJ/e Corru,gated Packa,gin,g, Inc., B74 S.vV.2d 135 136-37 (Tex.App. - Eastland
         1994, writ B42 denied), the plaintiff was employed by Staff Benefits and assigned to
         Apple. The plaintiff was injured on Apple's premises while under Apple's direction and
         control. Id. The plaintiff sought and received workers' compensation benefits from Staff
         Benefits' insurance carric1: The plaintiff tl1cn filed a negligence suit against Apple alleging
         that even though it had the right to control her work, Apple was not a subscriber under
         the Act. Id. The trial court granted Apple's motion for summary judgment based on the
         exclusive remedy provision. Id. The appellate court affirmed, holding that tl1c plaintiff
         was a "covered employee" of Apple because Apple carried its workers' compensation
         insurance "tl1rough an arrangement" with Staff Benefits. Id. at 13 7-3B.

Brown, 921 S.vV.2d at B41-B42. Accordingly, as Burton misstates Texas law, it is not binding

precedent on this Court. vVilliam.1, B6B S.vV.2d at 296; ivlolzamed, 796 S.vV.2d at 753-54; Turner,

765 S.vV.2d at 470; Bantow, 742 S.vV.2d at 500-0l 1i. 2; Summertree Venture III, 742 S.vV.2d at 450.

         For these reasons, Co-Employer Schneider is liable to Employee Ramirez under Texas

wmkcrs' compensation laws. Texas Labor Code §9 l.042(c); Brown, 921 S.vV.2d B35; Garza, I 00

                                                 I 0 of 27


                                                                                                                 116
S.\V.3d at 288; see also Chert)', 715 S.\V.2d at 743; Afanhall, 825 S.\V.2d at 194; Gibson , 866 S.\V.2d

at 759; Pedenon, 874 S.\V.2d at 136-137; Rod1~guez, 882 S.\V.2d at 603.

        Thus, Employer Schneider cannot prove, conclusively as it must, it is entitled to judgment

as a matter of law, and the Court should rightly deny the l\fotion. Tex. R. Civ. P. l 66a(i); Tamaz ,

206 S.\V.3d at 581-582; Tex. R. Civ. P. 166a cmt. -1997; Johnson, 73 S.\V.3d at 207; Ford Afotor

Co., 135 S.\V.3d at 600-601; Havner, 953 S.\V.2d at 711; Randall, 752 S.\V.2d at 5; }tixon, 690

S.\V.2d at 548-549; Tex. R. Civ. P. 166a(c); Rhone-Poulenc, 997 S.\V.2d at 222-223; Davil', IB8

S.\V.3d 748; Great Am. Reserve Ins. Co., 391 S.\V2d at 47.

        C. Defendant Cannot Show it is Entitled to Judgment as a Matter of Law, as Plaintiff
           Shows a Genuine Question of Material Fact that Defendant Receives Plaintiff's
           Report of Her \Vorkplacc Injury, and is A,varc of Plaintiff's \Vorkcrs' Compensation
           Claim.

        On or about November 7, 2017, Employer Acrotck hires Employee Ramirez to \Vork at

Co-Employer Schneider; and Employer Schneider begins training Employee Ramirez. Ramirez

DejJo, 12:7-B; 51:20-25; 56:3-5; 73:13-19; 99:16-100:14 (Ex. A ). Specifically, Employers Acrotck

and Schneider hire Employee Ramirez to work in the Quality Control Department. Ramirez DejJo ,

79: 10-11 (Ex. A). Employers Acrotck and Schneider know Employee Ramirez has experience as a

quality control supervisor: Ramirez DejJo, 43: 14-44: 11; 54: 12-55: lB (Ex. A). At no time during

her employment with Schneider and Aerotek, did Schneider and Aerotek issue any

write-up for any employment performance deficiency to Employee Ramirez.

C01jJorate DejJosition, Horacio Ramirez, 26:22-27:2; 30: 16-22 (Exhibit P).

        On April 7, 20 IB, Employer Schneider; specifically through Supervisor Jesus Estrada, is

fint made aware of Employee Ramirez' injury when he receives Employee Ramirez' report that

she sustains an on-the-job injury. Ramirez DejJo, 133:16-135:15; 151:11-20 (Ex. A ). That same day

on April 7, 20 lB Employer Schneider's Senior Manufacturing Supervisor Cesar Hernandez also

                                                  11 of 27


                                                                                                           117
receives Employee Ramirez' report that she sustains an on-the-job injury. Ramirez DejJo, LS I: 11-20

(Ex. A).

           Then, on April 8, 20 I B, Employer Schneider's nurse receives Employee Ramirez' report

of her on-the-job injury, along with Supervisor Estrada \vhom had received the report the day

prior on April 7.RamirezDejJo, 153:1-19; 159:15-21 (Ex.A).

           On or about April 8 or 9, 20 IB, Employers Schneider and Aerotek receive notice

Employee Ramirez files a workers' compensation         ir~UIY   report. (Exhibit R, Complete Emergency

Care "\Vorkers' Compensation       Ir~ury"   Report, Ramirez 000068).

           On April 9, 201B, Employer Aerotek's Onsite !vfanager Esther Flores receives Employee

Ramirez' email reporting her injury. (Exhibit K, Employee Ramirez' April 9, 20 I 8 email to Esther

Flores, Ramirez 000076); Ramirez DejJo, 159:22-160:2 (Ex. A ).

           Thus, as Employee Ramirez shmvs a genuine question of material fact that Employer

Schneider receives Employee Ramirez' report of her workplace injUiy, and is aware of Employee

Ramirez' workers' compensation claim, Employer Schneider cannot prove, conclusively as it

must, it is entitled to judgment as a matter of law, and the Court should rightly deny the .Motion.

Tex. R. Civ. P. 166a(i); Tamaz, 206 S.\V.3d at 581-5132; Tex. R. Civ. P. 166a cmt. -I997;]olm.1on,

73 S.\V.3d at 207; Ford Afotor Co., 135 S.\V.3d at 600-601; Havner, 953 S.\V.2d at 711; Randall, 752

S.\V.2d at 5; Nixon, 690 S.\V.2d at 5413-549; Tex. R. Civ. P. 166a(c); Rhone-Poulenc, 997 S.\V.2d at

222-223; Davil', IBl3 S.\V.3d 7413; Great Am. Re.1erve Ins. Co., 391 S.\V.2d at 47.

           D. Defendant Cannot Show it is Entitled to Judgment as a l\fatter of Law, as Plaintiff
              Shows a Genuine Question of Material Fact that Defendant RetaJiates Against
              Plaintiff by Terminating Plaintiff at Least in Part for Plaintiff's Reporting an On-the-
              Job Injury and Making a \Vorkers' Compensation Claim.

           "The first type of prohibited discriminatory behavior identified in the statute [Tex. Labor

Code §451.00 !]-discharge-is a classic example of a tangible employment action."                Shell~y


                                                 12 of 27


                                                                                                          118
Di1tribution1, Inc. v. Reta, 441 S.\V.3d 715, 719 (Tex. App. - El Paso 2014) (citing Burlir~gton   Indu.1trie.1~


Inc. v. Ellerth, 524 U.S. 742, 761, 1lBS.Ct.2257, 2268, 141L.Ed.2d633 (1998)).

        "To prove a violation of Section 451.001, it is not necessary to show that a

workers' compensation claim was the sole motivation for the termination." Echostar

Satellite L.L.C. v. A,guilar, 394 S.\V.3d 276, 287 (Tex. App. - El Paso 2012) (citing Continental Cr?!fee

Products Co. v. Cazarez, 937 S.\V2d 444, 450 (Tex. 1996)).

        Circumstantial evidence showing a causal link between a termination and the filing of a

\vorkcrs' compensation claim includes, but is not limited to:

        1.   Knowledge of the compensation claim by those making the decision to terminate;

        2.   Temporal proximity of the termination to the date of the injury or claim;

        3.   Evidence that the stated reason for the discharge \Vas false; and

        4.   Failure to adhere to established company policies.

Edw.1tar Satellite LL. C., 394 S.\V.3d at 2B7-2BB.

        On April 7, 2018, the same day on which Employee Ramirez \Vas injured at \Vork, hut

after Schneider Supervisor Estrada receives Employee Ramirez' report of her

injury, Schneider Supervisor Estrada then recruits another Schneider manager,

Senior Manufacturing Supervisor Cesar Hernandez, to report that Employee

Ramirez was working in a testing booth without her safety gloves on and to

recommend to Employer Schneider's Human Resources Manager, Ben Diaz, that

Employee Ramirez he terminated. (Exhibit H , "Affidavit of Cesar Hernandez"). Senior

l\'1anufacturing Supervisor Hernandez \vholly relics on Supervisor Estrada's recommendation,

\Vithout any investigation himself, when he sends an email to Human Resources !vfanagcr Diaz

recommending the termination of Employee Ramirez. (Ex. H, Ramirez 000767-000769). Senior



                                                13 of 27


                                                                                                                   119
l\'1anufacturing Supervisor Hernandez later recanted under oath, explaining he "never saw

Maria not \Vear her safety gloves" and "it was actually Jesus Estrada and Santiago Segovia who

\Vere the ones who told me to put that in my email". (Ex. H, Ramirez 000767). As the cat's paw,

Human Resources tvfanagcr Diaz merely docs Supervisor Estrada's bidding \vhcn he directs

Employer Acrotck to end Employee Ramirez' assignment -- terminate her. Diaz DejJo , 13: 18-21;

17:16-22; 18:5-7, 10-11; 23:3-10; 4B:3-6, 9-13 (Ex. I); (Ex. H, April 7, 2018 email from Ben Diaz

to Esther Flores directing Flores to terminate Employee Ramirez, Ramirez 000768).

        On April 20, 201 B, Employer Acrotck's Onsitc M anager Esther Flores terminates

Employee R amirez. DejJosition rif &tlzer Flores, 17: 18-20, 22; 18:8-11 (Exhibit]); DejJosition 1if Pri1cilla

Petenen, 70: 15-20, 23-25; 71: 12-21 (Exhibit Qj (testifying Acrotck terminates Ramirez at

Schneider's request, as Schneider "would not terminate the assignment" of an cmploycc). 1

        1.   Plaintiff shows a genuine question of material fact that Defendant's employees who
             knc\v of Plaintiff's report of her workplace injury and her \v01kcr s' compensation
             claim \Vere the decision makers in Plaintiff's termination.

        In the seminal case of Staub v. Proctor Hosp., the United States Supreme Court

recognized that "[a]n employer's authority to reward, punish, or dismiss is often

allocated among multiple agents. The one who makes the ultimate decision does

so on the basis of performance assessments by other supervisors." Staub n Proctor

Ho.1/J., 131 S. Ct. 11 B6, 1192-1193 (2011 ) (Scalia, J., discussing the famous cat's pmv analogy and

his analysis).




1 Employer Acrotck's Employee Relations Specialist Priscilla Petersen testifies Employer
Schneider Electric did not produce any witness statements, video, or write-ups to
substantiate the claim that Employee Ramirez removed her safety gloves, except
for the claim of Supervisor Estrada. Petenen DejJo , 66:12-14, 16-20; 66:25-67:2, 5;
68:19-21 , 23; 69:11-12, 14-18, 20-23 , 25 (Ex. Qj.

                                                  14 of 27


                                                                                                                 120
       As the adduced evidence shmvs, Supervisor Estrada falsely accused Employee Ramirez of

a safety violation and then recommended her termination and so his discriminatory animus is

imputed onto Joint Employers Acrotck and Schneider; even if Supervisor Estrada did not directly

make the decision to terminate Employee Ramirez. Staub, 131 S. Ct. at 1194 (holding that if a

supervisor performs an act motivated by discriminatory animus that is intended by the supervisor

to cause an adverse employment action, and if that act is a proximate cause of the ultimate

employment action, then the employer is liable.).

       This evidence is important for several rcacontrolling United States Supreme Court authority, Supervisor Estrada's discriminatory animus is

imputed onto Joint Employer Schneider (and Acrotck), even if Supervisor Estrada did not

directly make the decision to terminate Employee Ramirez, \vhich termination \Vas effected on

April 20, 2018. Staub, 131 S. Ct. at 1194.

        For these reasons, Employee Ramirez shmvs a gcnumc question of material fact that

Employer Schneider's employees who knew of Employee Ramirez' report of her \vorkplacc

injury and her workers' compensation claim were the decision makers in Employee Ramirez'

termination. Ec/wstarSatellite L.L.C., 394 S.\V3d at 287.

        2. Plaintiff shows a genuine question of material fact regarding the
           temporal proximity between her date of the injury or workers'
           compensation claim and her termination.

        In Texas, close timing between an employee's date of the injury or workers' compensation

claim and her termination may provide the "causal link" required for a case of retaliation.

Echostar Satellite LL. C., 394 S.\V.3d at 288; .1ee, e-.g:, P01terfield v. Galen Hosp. C01jJ., Inc., 948 S.\V.2d

916, 919 (Tex. App. - San Antonio 1997, \vrit denied) (citing Afurwz v. H & Af TV/wle.1ale, Inc., 926

F.Supp. 596, 610 (S. D. Tcx.1996)) (finding retaliatory motive where employee fired within one

month of filing workers' compensation claim); vVimlzam Steel Co. v. Arias, 831 S.\V2d Bl, 84 (Tex.

App. - El Paso 1992, no writ) (finding retaliatory motive where employee fired a fnv days

follmving injury in order to deny employee ability to file claim); Texas DejJt. rif State Health Services v.

Rockwood, 46B S.\V.3d 147, 157-1513 (Tex. App. - San Antonio 2015, no pct.) ('\vc hold this

temporal proximity of approximately one month to be sufficient to raise a fact issue on the

causation clement of Rochvood's retaliatory discharge claim"); Tex. DejJ't 1if Criminal Justice v.

Flores, 555 S.\V.3d 656, 668-669 (Tex. App. - El Paso 20 I 8) (holding a five-month time gap

between the protected activity and the adverse employment action "raises a fact issue on



                                                   16 of 27


                                                                                                                   122
causation vis-a-vis any temporal proximity."). The evidence in the case at bar is even closer

because Employers Schneider and Aerotek fired Employee Ramirez is, at most, mere!y less than two

weeks after she first reported her \vorker's compensation irtjmy, or as little as several hours after

she \Vas irtjured,   a926 F. Supp. at 61 O; Arias,

831 S.\V.2d at 84.

:.; Staub v. Proctor Ho.1jJ., 131 S. Ct. 1186, 1192-1193 (2011) (Scalia, J., discussing the famous cat's
paw analogy and his analysis).

                                                 17 of 27


                                                                                                               123
        3.   Plaintiff shows a genuine question of material fact that Defendant's stated reason for
             Plaintiff's discharge is false and mere pretext.

        Employers Acrotck and Schneider allege they terminated Employee Ramirez "because of

repeated unsafe conditions where she forgot to put her gloves t\vicc [sic]". (Ex. H, Ramirez

000769). However; Employer Schneider's own Corporate Representative, during the

Corporate Representative Deposition, could not identify any alleged violation. Diaz

DejJo, 21 :20-22:3 (Ex. 1). Employer Schneider's Corporate Representative admits Employer

Schneider did not discipline Employee Ramirez for these alleged, unidentified safety violations,

or maintain any record of the alleged safety violations. Diaz DejJo, 39:3-10 (Ex. 1). Employer

Schneider then points the finger at Acrotck, claiming this is because EmjJl1tver Aerotek -- as

Employee Ramirez' staffing company -- is in charge of any disciplinary actions. Diaz DejJo,

24: 2-25 :H; 39: 11-24 (Ex. l). For its part, Employer Acrotck's Corporate Representative points its

finger at Schneider, claiming that it docs not have any record of Employee Ramirez' alleged,

"repeated" safety violations, because that it is the responsibility of EmjJlitver Schneider -- as the client

company -- to maintain such records. DejJosition 1!f Horacio Ramirez, 27:14-16, IH-21; 29: 22-30: 1,

4-B, 19-22 (Exhibit I'). To wit, Employers Acrotck's and Schneider's "evidence" for shmving

Employee Ramirez had engaged in "repeated" safety violations is merely to point at each other

for the lack thereof, \vhich is not evidence.

        Although Employers Acrotck and Schneider each allege they terminated Employee

Ramirez "because of repeated unsafe conditions where she forgot to put her gloves t\vicc [su]"

(Ex. H, Ramirez 000769), they cannot, do not, produce           ar~y   evidence documenting the alleged

safety violations for these "repeated unsafe conditions", and instead point at each other as the

cause of this cvidcntiary void. Diaz DejJo, 21:20-22:3; 24:2-25:8; 39:3-24 (Ex. l ); Horacio DejJo,

27:14-16, IH-21; 29:22-30:1, 4-H, 19-22 (Ex. I'). Thus, in pointing at each other; Employers

                                                 lH of 27


                                                                                                               124
Acrotck and Schneider comically expose the truth: these fictitious "safety violations" -- for

\vhich there is no proof -- arc mere pretext for covering up their true illegal motivations. Diaz

DejJo, 24: 2-25 :8; 39: 11-24 (Ex. I); Horacio DejJo, 27:14-16, 18-21; 29: 22-30: 1, 4-8, 19-22 (Ex. P).

           Employee Ramirez denies and refutes that she ever worked in a testing

booth without her safety gloves on and affirmatively testifies that she always

worked with her safety gloves on. Ramirez DejJo, 84:7-16; 107:2-22; 110:11-23; 112:10-14

(Ex. A).

           Q And did you have to wear gloves?
       A. Yes, ma'am.
        Q And what kind of gloves did you have to wear?
       A. \Ve had to \Vear a regular glove, a latex glove, I guess. It would -- like plastic. And then,
       on top of that, those other gloves \vhcn we \Vere running electricity through the machine.
        Q And they're special electric -- electrical-resistant gloves, right?
       A. Yes, ma'am.
Ramirez De/Jo, 84:7-16 (Ex. A).

        Q Tell me about \vhcn that happened.
       A ..Mr: Estrada came in, and I \Vas with the other gentlemen that we \Vere testing the unit.
       And when we finished testing the unit -- because I wasn't allowed to actually test the unit
       myself -- he's like, Okay, we're done. And then you wave your hand to shut off the
       electricity, right? So everything shuts off automatically:
                He \vavcd his hand, shut off the electricity, and we started taking off our gloves.
       And Estrada \Vas standing the \vhole time \VC \Vere doing this, and he start       you had to wear like special clothing, because just in case anything \vould zap in there,
       something wasn't hooked up right, something was electrical.
Ramirez DejJo, 110: 11-23 (Ex. A ) (emphasis added).

       A. No. Actually, \vhen -- when he asked me to get out of the booth, I still had my
       gloves on. And he goes, You didn't have your gloves on. He goes, You \Vere taking off
       your gloves. I go, No. He's like, \Ve'll talk about this later; and he walked off
Ramirez DejJo, 112: 10-14 (Ex. A) (emphasis added).

        Accordingly, given the Texas Supreme Court's affirmation that, in ruling on a summary

judgment, all evidence favorable to the non-movant must be taken as true, every reasonable

inference must be indulged in favor of the non-movant, and any doubts must be resolved in the

non-movant's fav01; }fixon, 690 S.\V.2d at 548-549, Employee Ramirez shO\vs a genuine question

of material fact that Employer Schneider's stated reason for Employee Ramirez' discharge is false

and mere pretext, Echostar Satellite L.L. C., 394 S.\V.3d at 2B7.

        4.   Plaintiff shO\vs a genuine question of material fact that Defendant did not adhere to
             established company policies \vhen terminating Plaintiff.

        ·Merely assuming m;guendo that Employee Ramirez in fact had one or more safety

violations \vhere she did not wear her safety gloves, Supervisor Estrada's testimony shows \vhy

Employers Aerotek and Schneider cannot prove a legitimate non-discriminatory reason for their

termination of Employee Ramirez, because Defendant        Specifically, Employer Schneider's Corporate Representative testifies that had Employee

Ramirez -- who \vorkcd in a testing booth and not the \varchousc -- not \vorn her safety gloves, it

\vould be grounds for "immediate termination." Diaz DejJo, I I: I I-I 2: I 5 (Ex. I;. Even if Employee

Ramirez had prim; "repeated" safety violations, \vhich \vould have been grounds for "immediate

termination", Diaz DejJo, I I:I I-I2:I5 (Ex. I;, Employers Acrotck and Schneider did not terminate

Employee Ramirez when these alleged, prior safety violations occurred.

        Indeed, Employee Relations Specialist Petersen also admits Employers Aerotek and

Schneider did not write up, document or discipline Employee Ramirez for any of

the alleged previous "repeated" safety violations but instead assigned additional \vork.

Petenen DejJo, 6 7: I 7-6B: I 0 (Ex. Q). In Texas, such is evidence of these Employers' illegal animus.

Echostar Satellite LL. C, 394 S.\V.3d at 2B 7.

        5.   Plaintiff shows a genuine question of material fact that Defendant has a "pattern,
             practice and culture" of engaging in illegal discrimination and retaliation against
             workers who require an accommodation or temporary leave from work.

        This "causal link" bct\vccn Employee Ramirez' date of injury or workers' compensation

claim and Employee Schneider's termination of Employee Ramirez, as discussed sujJra, is not the

only evidence of an illicit motivating factor in the decision to terminate, hO\vcvcr.

        Controlling Texas precedent holds that evidence of discrimination against other

employees \vithin the same protected class is evidence of an illegal animus. Specifically,

employees who have similarly reported a disability, physical impairment, mcnta.l or emotional

impairment, injmy, or work-place injury and \Vere discharged arc evidence of discriminatory

intent. Durbin v. Dal-Briar Co1jJ., B7 I S.\V.2d 263, 268-269 (Tex. App. - El Paso I994) (holding the

trial court erred by excluding evidence of defendant's termination of other employees,

supporting the claim that the employer discriminated and retaliated against the plaintiff as part



                                                 2 I of 27


                                                                                                          127
of "a routine practice or policy of discriminating against workers \vho suffered on-the-job

injuries, and [the plaintiff] \Vas one victim of that policy."); Haggar   Clothir~g   Co. v. Hernandez, 164

S.\V.3d 407, 423-425 (Tex. App. - Corpus Christi 2003), rev'd on other grounds, 164 S.\V3d 386

(Tex. 2005) (approving the trial court's admission of "testimony by former [defendant's]

employees regarding the company's alleged 'pattern and practice' of discrimination against other

employees who had suffered work-related injuries", as "the rules of evidence allmv the admission

of evidence of the habit of a person, or of the routine practice of an organization, if the

evidence is relevant to prove that the conduct of the person or organization on a particular

occasion was in conformity with the habit or routine practice.") (citing Tex. R. Evi       employee \Vho dared to complain about sexual harassment, sex discrimination, age
       discrimination, race or ethnic discrimination. This belief turned into a pattern, practice
       and culture of discriminating and retaliating against their own employees and their leased
       employees \vho complained of illegal harassment or discrimination, as mentioned above.

(Ex. .N~ Affidavit of l\faria Castaneda, p. 2) (emphasis added). Ms. Castaneda describes Employer

Schneider's "pattern, practice and culture", as follo\vs:

       The pattern \vas as follows: If an employee was injured at work and filed a
       workers' compensation claim, or became disabled, or complained of sex, age, race
       or any ty1)e of illegal discrimination or illegal harassment, Schneider Electric was
       going to release, that is, end the assignment, terminate, that employee as
       soon as possible. That was simply, their game plan.
       [... ]
       Numerous times I was told by Schneider Electric's Safety Manager
       Fernando Ramirez to terminate employees who had become disabled, or
       injured, or because of some other illegal reason, including sexual harassment, or
       sex discrimination, as described above, precisely because Schneider Electric either
       did not want to provide reasonable accommodations to their disabilities
       and or injury restrictions, or deal \vith the complaint, despite the fact that they,
       Safe[t]y Manager Fernando Ramirez and HR Manager Leonarda Ramirez,
       knew that discrimination and retaliation against disabled employees and
       \vorker's compensation claimants, and against those who report other illegal conduct,
       such as sexual harassment, etc. was illegal.

       \Vhen I \vould push back, asking them not to "release" or fire a disabled or injured
       employee, Safety !vfanager Ramirez would shrug his soldiers, and insist that \Ve "release
       them," that is fire them, because "they did not \Vant them there at Schneider because they
       \Vere taking up a slot; that they needed an able \Vorking body there and not someone who
       \vas injured or disabled."
       [... ]
       This method of operation, of firing employees, retaliating against Volt leased
       employee[s], Aerotek leased employees and In-Staff leased employees by Schneider
       Electric was common practice whenever one of these employees was injured
       at work, or made any type of report or complaint, such as for sexual
       harassment or sex discrimination, age discrimination, race discrimination,
       disability discrimination etc. That's just the way Schneider Electric runs its
       operation here in El Paso under both H.R. Managers Leonarda Ramirez and H.R.
       Manager Ben Diaz.

       [...]
       Numerous times, I had conversations \vith HR tvfanager Ramirez about firing/
       terminating/releasing [...] employees who engaged in other legally protected conduct. I
       \vould tell her not to let these types of employees go or fire them in this way because it
       \Vas illegal. HR rvfanager R amirez \VOuld say, 'just do it [fire themJ' do what you have to

                                              23 of 27


                                                                                                      129
             do; we' re the customer and you' re the client and \VC want them released." Schneider;
             through HR l\'1anagcr Ramirez, other managers, including Fernando Ramirez, and other
             supervisors \vould just instruct us to let these employees go "due to performance" even
             though there were NO PREVIOUS \vritc ups in the file about performance. In other
             words, Schneider Electric would routinely make up false reasons to
             "release" or fire employees so Schneider Electric's managers didn't have to
             comply with the law.

(Ex.   }v~   Affidavit of Maria Castaneda, pp. 2, 5, 8-9) (emphasis added). Durbin, 871 S.\V.2d at

268-269 (holding the trial court erred by excluding evidence of defendant's termination of other

employees, supporting the claim that the employer discriminated and retaliated against the

plaintiff as part of "a routine practice or policy of discriminating against \Yorkers who suffered

on-the-job      ir~urics,   and [the plaintifi] \Vas one victim of that policy."). ·Maria Castaneda further

describes hO\v Employer Schneider's H.R. Manager Ben Diaz instructs Ms. Castaneda to

terminate an employee who requested a reasonable accommodation by falsely claiming the

employee lied on her resume:

             In approximately the last week of :M arch 201B, a Friday, I had been going back and forth
             \Vith my HR Manager at Volt - Volt HR ·Manager Sandra Fcrisc- about an employee
             named Evelyn Gonzalez \vho had a pre-existing disability that \Vas aggravated due to her
             driving the forklift for Schneider Electric. ... My Volt HR Manager Fcrisc asked me to
             speak to Schneider Electric's HR Manager Ben Diaz to let him know that \VC \Vere to take
             her back \Vith restrictions and to find out from him if \VC - Schneider Electric and Volt
             - were going to accommodate her. Because HR .Manager Ben Diaz was not there I had
             to speak with Safety ·Manager Fernando Ramirez about accommodating Evelyn
             Gonzalez's restrictions. Safety l\'1anagcr Fernando R amirez said, "no, \VC can't do it, we
             can't accommodate her; there's no place to put her:" At that time, I smv HR l\'1anagcr Ben
             Diaz pass by and I asked him to come into Safety M anager Fernando Ramirez' office to
             discuss employee Evelyn Gonzalez. I explained to HR Manager Ben Diaz what I had just
             explained to Safety Manager Fernando Ramirez. At that time, Fernando Ramirez said,
             "I'm adamant that she is not coming back." ... Ben Diaz then said, "well she
             [Evelyn Gonzalez] lied. She lied." I asked, "how did she lie." And HR Ben
             Diaz then said "she lied on her application because the application asked if
             she could perform her job." I said, the application doesn't say that. I' vc done
             backgrounds for ADP for about I 0 years and I've never seen it printed that an employer
             \Vould ask that question. Then HR Ben Diaz says, "maybe you should implement that,
             you should ask if they arc able to perform the job on the application." I said, okay. \\That
             else could I have said. HR Ben Diaz, then said, "talk to your HR and let them
             know that we [Schneider Electric] are not going to accommodate her

                                                    24 of 27


                                                                                                              130
       [employee Evelyn Gonzalez] and she needs to be released." As stated above,
       being "released" means being fired but that's the term that Schneider
       Electric uses.

(Ex. C, Affidavit of :Maria Castaneda, pp. 6-7) (emphasis added).

       This evidence buttresses and piles onto Plaintiffs evidence in this case where Employer

Acrotck and Employer Schneider; in particular; make up £1.lsc allegations (of multiple "repeated"

violations by Employee Ramirez which arc wholly unsubstantiated by            ar~)!   prior disciplinary write

up, documentation, \Vitncss sta tements, or vidcos)'1 as a pretext to terminate Employee R amirez

in retaliation for reporting an on-the-job irtjury and filing a workers' compensation claim. Ramirez

DejJo, 84:7-16; 107:2-22; 110:11-23; 112:10-14; 115:2-13; 133:16-135:15; 151:11-20; 153:1-19;

159:15-160:2; 161:23-162:15; 163:25-164:5; 1H8:24-U39:13 (Ex. A ); (Ex. D); (Ex. H ); Diaz DejJo,

11: 11-12: 15; 13: IH-21; 17: 16-22 ; 1H:5-7, 10-11 ; 21:20-22:3; 23:3-10; 24:2-25:8; 39:3-24; 48:3-6 ,

9-13 (Ex. l ); Flores DejJo, 17:U3-20, 22; 1H:8-l l (Ex. ]); (Ex.   KJ;   Horacio DejJo, 27:14-16, 18-21;

29:22-30:1, 4-8, 19-22 (Ex. P); Petenen DejJo, 66:12-14, 16-20; 66:25-67:2 , 5; 67:17-68:10;

68:19-21, 23; 69:11-12 , 14-IB, 20-23, 25; 70:15-20, 23-25; 71:12-21 (Ex. Q); (Ex. R).

       Thus, as Employee Ramirez shO\vs a genuine question of material fact that Employer

Schneider retaliates against Employee Ramirez by terminating Employee Ramirez at least in part

for Employee Ramirez ' reporting an on-the-job irtjury and making a workers' compensation

claim, Employer Schneider cannot prove, conclusively as it must, it is entitled to judgment as a

matter of la,v, and the Court should rightly deny the !vfotion. Tex. R. Civ. P. l 66a(i); Tamaz, 206

S.\V.3d at 5Hl-5H2; Tex. R. Civ. P. 166a cmt. -1997; ]ohn1on, 73 S.\V3d at 207; Ford J.\ilotor Co. ,

135 S.\V.3d at 600-601; Havner, 953 S.\V.2d at 711; Randall, 752 S.\V.2d at 5; }V"ixon, 690 S.\V.2d at


1 A548-549; Tex. R. Civ. P. 166a(c); Rhone-Poulenc, 997 S.\V.2d at 222-223; Davi1, IH8 S.\V.3d 748;

Great Am. Reserve Ins. Co., 391 S.\V.2d at 47.

IV      PRAYER.

        For the foregoing reasons,     a                              CERTIFICATE OF SERVICE

       I hereby certify that true and correct copy of the foregoing instrument \Vas e-servcd
through the court's e-filing system on November 24, 2020 to Defendant's counsel:

Schmover Reinhard LLP
8000 IH 10 \Vest, Suite 1600
San Antonio, Texas 78230
Telephone: (210) 447-8033
Facsimile: (210) 447-8036
Christine E. Reinhard crcinhard@sr-llp.com
Dylan Farmer dfarmcr@sr-llp.com

\Vick Phillips Gould & l\fartin, LLP
3131 McKinney Avenue, Suite 100
Dallas, Texas 75204
Telephone: (214) 692-6200
Facsimile: (214) 692-6255
Andre\v M. Gould andrew.gould@,vickphillips.com
Molly M. Jones mollyjones@wickphillips.com
Dana M. Hilzendagcr dana.hilzcndager@\vickphillips.com

Ray Pena & McChristian
5822 Cromo Drive
El Paso, Texa.s 79912
Telephone: (915) 832-7250
Facsimile: (915) 832-7333
Jefferey \V. McElroy jmcelroy@raylaw.com




                                             Enrique    avez,jr.
                                             Michael R. Anderson
                                             Christine A. Chavez




                                           27 of 27


                                                                                               133
Tab 4:
El Paso County - 327th District Court                                                          Filed 12/1/2020 1123 AM
                                                                                                        Norma Favela Barceleau
                                                                                                                   District Clerk
                                                                                                                El Paso County
                                                                                                                 2019DCV3145
                                           IN THE 327TH DISTRICT COURT
                                              EL PASO COUNTY, TEXAS

               MARIA RAMIREZ,                                 §
                                                              §
                       Plaintiff,                             §
               v.                                             §      Cause No. 2019DCV3145
                                                              §
               AEROTEK, INC. and SCHNEIDER                    §
               ELECTRIC USA, INC. d/b/a                       §
               SCHNEIDER ELECTRIC,                            §
                                                              §
                       Defendants.                            §


                    DEFENDANT SCHNEIDER ELECTRIC USA, INC.'S REPLY IN SUPPORT OF
                                 MOTION FOR SUMMARY JUDGMENT


                      Plaintiff's Response makes only one argument relevant to Schneider Electric's Motion for

              Summary Judgment ("MSJ") - that even though Schneider Electric did not provide workers'

              compensation coverage to Plaintiff, it could still be liable for Tex. Lab. Code§ 451.011 ("Section

              451 ")workers' compensation retaliation because under the Professional Employers Organization

              Act, Texas Lab. Code Chapter 91 (the "PEO Act"), a client of a Professional Employer

              Organization ("PEO") is a co-employer for certain workers' compensation purposes. The main

              flaw in the argument is that Aerotek is not a PEO. As a result, the PEO Act is inapplicable.

              Plaintiff's other arguments concern the merits of her claim and are irrelevant to the MSJ.

                                                              I.
                PLAINTIFF'S RESPONSE FAILS TO REFUTE ANY OF THE UNDISPUTED FACTS

                      In its MSJ, Schneider Electric spelled out the undisputed, material facts demonstrating

              summary judgment dismissal is proper. Among them:

                      (1) Schneider Electric contracts with staffing companies, including Aerotek, a global
                      staffing company, to supply it with temporary personnel,




              SCHNEIDER ELECTRIC'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT -     Page I
                                                                                                                        985
       (2) Schneider Electric provides workers' compensation coverage to its direct employees
       but does not provide such coverage to temporary workers (including Ramirez), and

       (3) Aerotek provides its workers with workers' compensation coverage.

MSJ iii! 1-3. Nothing in Ramirez's Response disputes these statements.

                                  II.
 AEROTEK IS NOT A PEO, IS NOT LICENSED AS A PEO, AND IT ONLY SUPPLIES
           TEMPORARY PERSONNEL TO SCHNEIDER ELECTRIC

       As set forth in the MSJ, Section 451 claims - workers' compensation retaliation - can only

be lodged against the provider of workers' compensation benefits to a plaintiff. In fact, Texas

permits employers to choose to not subscribe to workers' compensation, and those non-subscribing

employers cannot be liable under Section 451 because it would make no sense for such an

employer to intentionally discriminate against an individual for filing a workers' compensation

claim when the entity is not the provider of such benefits. MSJ, p. 4. This was made clear by the

Texas Supreme Court in Tex. Mexican Ry. Co. v. Bouchet, 963 S.W.2d 52, 56 (Tex. 1998):

       [T]here can be no doubt that only employees of subscribers to the Act can bring
       workers' compensation claims ... [and] only subscribers can be subject to [Section
       451] claims .... Forbidding retaliation against an employee for seeking monetary
       benefits under the [Act] presupposes that the employer is a subscriber.

Id. (emphasis added) (internal citations omitted).

       Plaintiff responds by arguing-without evidence-that Aerotek is a PEO and that its client,

Schneider Electric, is necessarily a co-employer based on the PEO Act. Response, pp. 1-2, 4-10.

PEOs, however, are different from temporary staffing agencies in that they do not supply labor to

worksites. Instead, PEOs co-employ a client's existing permanent workforce. See Tex. Lab. Code

§ 91.00ll(a) ("A coemployment relationship is intended to be an ongoing relationship rather than

a temporary or specific one ... Coemployment is not a joint employment arrangement.").

       Plaintiff's argument that the PEO Act applies fails for multiple reasons. First, it 1s

undisputed that Aerotek provides only temporary personnel and that Ramirez herself was a



SCHNEIDER ELECTRIC'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT -    Page 2
                                                                                                    986
temporary worker on assignment to Schneider Electric. See MSJ, Ex. B,                        ii 2 and Ex. 3, ii 3. She
admitted as much in her deposition. See Response, Exh. A, 64: 18-25. Under the PEO Act, an entity

that provides temporary personnel is expressly excluded from the statute. Tex. Labor Code §

91. 001 (14). The controlling Robles v. Mount Franklin Food, L.L. C. case addresses this exact issue:

           The [PEO Act], however, governs organizations that provide "Professional
           employer services" and excludes "temporary help[.]" Tex. Lab. Code Ann. §
           91.001(14)(a). And the "co-employment relationship" means one that "is intended
           to be an ongoing relationship ratherthan a temporary or specific one[.]" Given the
           statutory definitions under the [PEO Act], that Chapter (found in Section 91 of the
           Labor Code) does not apply to Robles's [temporary] employment.

591 S.W.3d 158, 168 (Tex. App.-El Paso 2019, pet. denied).

           Second, Texas requires PEOs to secure licensure through the Texas Department of

Licensing        and     Regulation       (see    Tex.     Lab.     Code§       91.001(11)),       and     its   website

(tdlr.texas.gov/LicenseSearch/) shows that Aerotek is not licensed in Texas as a PEO. The Court

can take judicial notice that Aerotekis not so licensed. Tex. R. Evid. 20l(b). 1

           As a whole, Plaintiff's focus on alleged "co-employment" is a red herring, and she fails to

cite to any authority involving a Section 451 claim that applies a co-employer analysis. 2


1
    Curiously, four times in the Response, Plaintiff sets forth the text of the Tex. Lab. Code § 91.042(c), which states:
           For workers' compensation insurance purposes, a license holder and the license holder's client shall
           be coernployers. If either a license holder or a client elects to obtain workers' compensation
           insurance coverage for covered employees, the client and the license holder are subject to Sections
           406.005, 406.034, 408.001, and411.032.
(emphasis added); see Response, pp. 1, 4, 7, 9. Because that provision does not reference Section 451, it is not clear
why Ramirez places such importance on it. The fact that it lists some sections of the Workers' Compensation Act and
not others leads to the expressio unius conclusion that the legislature intended to exclude Section 451 from this
coemployment concept applicable to PEOs.
There is, however, an analogous statutory provision applicable to Schneider Electric and Aerotek It provides in part:
           For workers' compensation insurance purposes, if a temporary employment service elects to obtain
           workers' compensation insurance, the client of the temporary employment service and the
           temporary employment service are subject to Sections 406.034 and 408.001.
Tex. Lab. Code § 93.004(b) (emphasis added). Here, the legislature removes the coemployer concept, a clear and
important difference between PEOs and temporary employment services.
2
 Plaintiffs reference to a different concept, joint employment, is likewise inapplicable. In support of her misguided
argument, Plaintiff discusses a years-old summary judgment ruling that has no bearing on this case. Response, p. 5. A




SCHNEIDER ELECTRIC'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT -                        Page 3
                                                                                                                            987
                                  III.
    BURTON RELIES ON TEXAS SUPREME COURT PRECEDENT THAT RAMIREZ
                        FAILS TO EVEN ADDRESS

         Plaintiff's argument regarding Burton v. Freescale Semiconductor. Inc .. 798 F.3d 222 (5th

Cir. 2015) not being controlling (Response, p. 9) misses the point. Schneider Electric does not

contend that case is controlling precedent. Instead, it is the Fifth Circuit's logic and reliance upon

Texas Supreme Court case law that is compelling. Moreover, Plaintiff's argument might be

persuasive if there was a Texas Supreme Court (or even a Court of Appeals) decision that

concluded a Section 451 claim could be brought against a temporary staffing company's client.

There is none. But there is Burton, a recent Fifth Circuit decision premised on Texas Supreme

Court cases to find that the plaintiff could not maintain a Section 451 claim against the client of a

temporary staffing agency. Burton, 798 F.3d at 243; see MSJ, pp. 4-5. Its reasoned opinion rests

solely on Texas Supreme Court cases and is consistent with the language and the purpose of the

statute encouraging workers' compensation coverage. Making an entity like Schneider Electric

liable to its staffing company's employee, when a non-subscriber would not be liable, would

wholly undermine the statutory scheme. Id. 3

         Plaintiff's second argument regarding Burton -that the Fifth Circuit got it wrong because

of the PEO Act (Response, p. 9) - is likewise not persuasive. As with the fatal flaw in Plaintiff's

main response to the MSJ, Burton did not involve a PEO; it involved a temporary staffing agency.

Consequently, the language of the PEO Act is inapplicable.




summary judgment denial in a federal case with different parties and different claims is in no way binding on this
Court or applicable to a Section 451 claim.

3
  Notably, the plaintiff in Burton made a similar co-employer argument that Plaintiff lodges here, and the Fifth Circuit
rejected it. Even having found that defendants were joint employers for the separate disability discrimination claim,
the Court found that, with regard to the Section 451 claim, "since Freescale [the staffing company client] is not the
'subscriber' responsible for [plaintiffs] workers' compensation coverage, the question of employment is beside the
point." Burton, 798 F.3d at 242, n. 21.




SCHNEIDER ELECTRIC'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT -                     Page 4
                                                                                                                           988
         Plaintiff's next argument - that Burton ignored "controlling" Texas case law - is also not

persuasive. Plaintiff cites to several court decisions she claims demonstrate that the PEO Act

requires finding a co-employer relationship between Schneider Electric and Aerotek. Id. at 10. All

of those cases, however, concern the exclusive remedy of workers' compensation for an on-the-

job injury (Tex. Lab. C. § 408) and none are Texas Supreme Court cases (or even El Paso Court

of Appeals cases). See Appendix A, Chart of Cases. Schneider Electric does not dispute that if a

temporary worker is injured at its worksite, the staffing agency's workers' compensation policy-

and not a direct claim against Schneider Electric (or the staffing company) for negligence - is the

temporary worker's exclusive remedy forthe injury. See Tex. Lab. Code§ 93.004(b). This would

be true regardless of whether Schneider Electric was a subscriber as to its direct employees. See

Robles, 591 S.W.3d at 166. That, however, has nothing to do with what is at issue in this lawsuit

and, in particular, this MSJ.

                                    IV.
            PLAINTIFF'S ARGUMENTS ON THE MERITS ARE IMMATERIAL

         As set forth herein, the MSJ focused solely on one ground - that dismissal of Plaintiff's

Section 451 claim against Schneider Electric is proper because it was not a subscriber of workers'

compensation benefits to temporary Aerotek employee Maria Ramirez. Plaintiff, nonetheless,

spends more than half of her 27-page MSJ Response arguing the merits of her Section 451 claim.

See Response, pp. 11-27. None of that bears on Schneider Electric' s MSJ. The same is true for the

hundreds of pages of exhibits Plaintiff filed with her MSJ Response. 4 The MSJ does not concern

the merits of Plaintiff's claim; it concerns only whether a Section 451 claim is viable against an

entity that, for the plaintiff, did not provide or subscribe to workers' compensation benefits.



4
 It is unclear whether Plaintiffs Response and its voluminous (and unnecessary) exhibits were ever accepted for filing
by this Court.




SCHNEIDER ELECTRIC'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT -                    Page 5
                                                                                                                         989
                                                v.
                                         CONCLUSION

       Schneider Electric did not provide workers' compensation benefits to Plaintiff. As a result,

based on controlling case law from the Texas Supreme Court, as well as compelling case law

addressing the identical issue from the U.S. Fifth Circuit Court of Appeals, her claim for workers'

compensation retaliation under Section 451 fails as a matter of law.

       For the reasons set forth herein, Schneider Electric respectfully requests that this Court

enter summary judgment in its favor, dismissing Ramirez's claim against Schneider Electric, and

award it all other remedies to which it may be entitled.


Dated: December 1, 2020                       Respectfully submitted,


                                              l s/Andrew M. Gould
                                              Andrew M. Gould
                                              Texas State Bar No. 00792541
                                              andrew.gould@wickphilli ps.com
                                              Molly M. Jones
                                              Texas State Bar No. 24100271
                                              molly. fones@wickphillips.com
                                              Dana M. Hilzendager
                                              Texas State Bar No. 24106099
                                              dana.hilzendager@wi ckphilli ps. com

                                              WICK PHILLIPS GOULD & MARTIN, LLP
                                              3131 McKinney Avenue, Suite 100
                                              Dallas, Texas 75204
                                              Telephone: 214.692.6200
                                              Facsimile: 214.692.6255

                                              ATTORNEYS FOR SCHNEIDER
                                              ELECTRIC USA, INC.




SCHNEIDER ELECTRIC'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT - Page 6

                                                                                                      990
                                 CERTIFICATE OF SERVICE

        Pursuant to the Texas Rules of Civil Procedure, the undersigned attorney of record certifies
that a copy of the foregoing instrument was served upon all counsel of record via the court's
electronic filing system on December 1, 2020.


                                              ls/Andrew M. Gould
                                              Andrew M. Gould




SCHNEIDER ELECTRIC'S REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT -      Page 7
                                                                                                       991
                                           APPENDIX A
     Cases Cited in the Response (pp. 10-11) that Plaintiff contends are "controlling" and were
           "ignored" by the Fifth Circuit in Burton in its analysis of a Section 451 claim

      Case Name             Court     Date     Type of     Sect.       Subsequent Case History
                                                case        451
                                                          Claim?
Brown v. Aztec Rig        Houston    1996    Exclusive    No         Superseded by Statute as stated
Equipment, Inc.,          (14th)             Remedy                  in Robles v. M aunt Franklin
921 S.W.2d 835 (Tex.                                                 Food, LLC, 591S.W.3d158,
App. - Houston [14th]                                                168 (Tex. App.-El Paso 2019,
1996)                                                                pet. denied)
Garza v. Excel            Houston    2002    Exclusive    No         Overturned in part by Garza v.
Logistics,                (1st)              Remedy                  Exel Logistics, Inc., 161
100 S.W.3d 280, 284                                                  S.W.3d 473 (Tex. 2005).
(Tex. App. - Houston
flstl 2002)
Marshall v. Toys-R-Us     Houston    1992    Exclusive    No         Superseded by Statute as stated
Nytex, Inc.,              (14th)             Remedy                  in Pederson v. Apple
825 S.W.2d 193, 194                                                  Corrugated Packaging, Inc.,
(Tex. App. -Houston                                                  874 S. W.2d 135, 138 (Tex.
[14th Dist.] 1992, writ                                              App. 1994), writ denied (July
denied)                                                              28, 1994)
Gibson v. Grocers         Houston    1993    Exclusive    No
Supply, Co., Inc.,        (14th)             Remedy
866 S.W.2d 757, 759
(Tex. App. -Houston
[14th Dist.] 1993, no
writ)
Pederson v. Apple         Eastland   1994    Exclusive    No
Corrugated Packaging,                        Remedy
Inc., 874 S.W.2d 135,
136-37 (Tex. App. -
Eastland 1994, writ
denied)
Rodriguez v. Martin       Houston    1994    Exclusive    No
Landscape                 (14th)             Remedy
Management, Inc., 882
S.W.2d
602,603(Tex. App.-
Houston [14th Dist.]
1994, no writ)
Cherry v. Chustz,         Dallas     1986    Exclusive    No
715 S.W.2d 742, 743                          Remedy
(Tex. App. - Dallas
1986, no writ)




                                                                                                       992
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Karen Ferrari on behalf of Andrew Gould
Bar No. 00792541
karen.ferrari@wickphillips.com
Envelope ID: 58777121
Status as of 11/3/2021 8:46 AM MST

Associated Case Party: Maria Ramirez

Name                   BarNumber    Email                               TimestampSubmitted      Status

Enrique Chavez, Jr.                 enriquechavezjr@chavezlawpc.com 11/2/2021 2:51:42 PM        SENT

Michael RAnderson                   manderson@chavezlawpc.com           11/2/2021 2:51:42 PM    SENT

Christine AChavez                   cachavez@chavezlawpc.com            11/2/2021 2:51:42 PM    SENT



Associated Case Party: Schneider Electric USA, Inc. d/b/a Schneider Electric

Name                  BarNumber    Email                              TimestampSubmitted Status

Molly Jones                        molly.jones@wickphillips.com       11/2/2021 2:51:42 PM     SENT

Andrew Gould                       andrew.gould@wickphillips.com      11/2/2021 2:51:42 PM     SENT

Dana Hilzendager                   dana.hilzendager@wickphillips.com 11/2/2021 2:51:42 PM      SENT

Noemi Lopez                        nlopez@raylaw.com                  11/2/2021 2:51:42 PM     SENT



Case Contacts

Name                   BarNumber     Email                         TimestampSubmitted      Status

Karen Ferrari                        karen.ferrari@wickphillips.com 11/2/2021 2:51:42 PM   SENT

Christine EReinhard                  creinhard@sr-llp.com          11/2/2021 2:51:42 PM    SENT

Dylan AFarmer                        dfarmer@sr-llp.com            11/2/2021 2:51:42 PM    SENT